                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION

    CATHY SELLARS, on behalf of herself
    and all others similarly situated, et al.,

                   Plaintiffs,                                       No. C15-117-LTS

    vs.                                                      MEMORANDUM OPINION
                                                                 AND ORDER
    CRST EXPEDITED, INC.,

                   Defendant.
                                        ____________________

                                        TABLE OF CONTENTS
	
I.        INTRODUCTION........................................................................... 2
II.       BACKGROUND ............................................................................. 3
III.      ANALYSIS ................................................................................... 4
          A.     Motion for Partial Summary Judgment on Retaliation
                 Claim .................................................................................. 4
                 1.      Parties’ Arguments ......................................................... 4
                 2.      Applicable Law ............................................................. 5
                 3.      Undisputed Facts ........................................................... 7
                         a.      Defendant’s Statement of Facts ................................. 7
                                 i.      CRST Operations .......................................... 7
                                 ii.     CRST Written Policies .................................... 8
                                 iii.    CRST Practices in Responding to
                                         Complaints of Sexual Harassment ................... 10
                         b.      Plaintiffs’ Statement of Additional Facts .................... 14
                 4.      Analysis .................................................................... 21
                         a.      Adverse Employment Action ................................... 22
                              i.          Admissibility of Plaintiffs’ Evidence ................. 26
                              ii.         Is There a Policy, Pattern or Practice?.............. 29
                              iii.        Does the Alleged Policy, Pattern or
                                          Practice Involve an Adverse
                                          Employment Action? .................................... 33
                      b.      Retaliatory Motive ............................................... 35
       B.     Motion for Decertification of Hostile Work Environment
              Class................................................................................. 42
              1.      Parties’ Arguments ....................................................... 42
              2.      Factual Background ..................................................... 44
                      a.      Failure to Corroborate Complaints Without
                              an Eyewitness or Admission ................................... 47
                      b.      Failure to Discipline When Complaints are
                              Corroborated ...................................................... 49
                      c.      Failing to Discipline DMs Who Do Not
                              Promptly Respond Appropriately to
                              Complaints ........................................................ 50
              3.      Applicable Law ........................................................... 53
              4.      Analysis .................................................................... 57
IV.    CONCLUSION ............................................................................ 68

                                     I.       INTRODUCTION
       This case is before me on defendant’s motion (Doc. No. 171) for partial summary
judgment on plaintiffs’ retaliation claim and motion (Doc. No. 172) for decertification of
the hostile work environment class. Plaintiffs have filed resistances (Doc. Nos. 187,
188)1 and defendant has filed replies (Doc. Nos. 197, 198). I also allowed plaintiffs to
file a sur-reply (Doc. No. 201) as to both motions. I find that oral argument is not
necessary. See Local Rule 7(c).


1
 Pursuant to the court’s order at Doc. No. 183, plaintiffs filed sealed resistances at Doc. Nos.
187 and 188 and redacted versions at Doc. Nos. 191 and 192. I will refer to the redacted
versions throughout this order whenever possible.
                                                    2
                                    II.   BACKGROUND
       Plaintiffs are female truck drivers who assert claims of hostile work environment
and retaliation in violation of Title VII of the Civil Rights Act of 1964 (Title VII) against
their employer, CRST Expedited, Inc. (CRST). On March 30, 2017, I entered an order
certifying the following classes:
              a.     The Hostile Work Environment Class: All women who
       were or are employed as team truck drivers by CRST Expedited, Inc. at
       any time from October 12, 2013 to the present, who have been subjected to
       a hostile work environment based on sex as a result of any of the following
       alleged CRST policies:

               (1)   failing to find their complaints were corroborated
                     without an eyewitness or admission,

               (2)   failing to discipline drivers after complaints were
                     corroborated; and

               (3)   failure to discipline DMs for failing to promptly
                     respond to sexual harassment complaints.

              b.      The Retaliation Class: All women who were or are employed
       as team truck drivers by CRST Expedited, Inc. at any time from October
       12, 2013 to the present, who have been subjected to retaliation based on
       sex as a result of CRST requiring them to exit the truck in response to their
       complaints of sexual harassment.

See Doc. No. 85 at 54-55.        I also certified the following issues pursuant to Rule
23(c)(4)(a):
       a.      As to the Hostile Work Environment Class, whether CRST has any of the
following policies, patterns or practices that create or contribute to a hostile work
environment:
               (1)   failing to find their complaints were corroborated
                     without an eyewitness or admission,

               (2)   failing to discipline drivers after complaints were
                                             3
                    corroborated and

             (3)    failure to discipline DMs for failing to promptly
                    respond to sexual harassment complaints and

      b.     As to the Retaliation Class:
      Whether CRST has a policy, pattern or practice of retaliating against
      women complaining of sexual harassment by requiring them to exit the
      truck except when they are a lead driver or owner-operator

Id. at 55. I noted the order could be altered or amended as appropriate before final
judgment pursuant to Rule 23(c)(1)(C). Id. at 56. CRST now seeks summary judgment
on the retaliation claim and decertification of the hostile work environment class.


                                   III.     ANALYSIS
A.    Motion for Partial Summary Judgment on Retaliation Claim
      1. Parties’ Arguments
      CRST argues that plaintiffs’ retaliation claim fails for four reasons:
      1.     Plaintiffs cannot show that they suffered any materially adverse
             employment action.

      2.     Plaintiffs cannot show that their removal from their trucks was
             motivated by retaliatory animus against them for complaining of
             sexual harassment.

      3.     CRST has legitimate, non-retaliatory reasons for its remedial
             actions.

      4.     The record lacks any evidence of pretext.

See Doc. No. 171.
      Plaintiffs argue an unpaid suspension or pay cut in response to sexual harassment
complaints constitutes a materially adverse employment action. They contend they have
direct evidence of retaliatory intent based on CRST’s admission that its policy is to

                                             4
remove women who complain about harassment from their trucks and, depending on
whether the removal occurred before or after July 2015, to pay them nothing or reduced
pay. Plaintiffs also rely on a Human Resources (HR) PowerPoint presentation in which
CRST considered whether female drivers were “punished for raising concerns” by having
to get off the trucks and lose money while the accused drivers were allowed to stay on
and continue earning money. See Doc. No. 191-1 at 22. Alternatively, plaintiffs argue
that under the McDonnell-Douglas burden shifting analysis, one could infer a retaliatory
motive, for which CRST has no legitimate, non-retaliatory reason for removing women
who complain of harassment from the trucks, resulting in a loss of pay. Even if CRST’s
reasons of safety and prompt investigation could be viewed as legitimate, they argue the
evidence demonstrates these reasons are pretextual. They argue CRST’s reasons for
removing women from the trucks have shifted and that the temporal proximity between
plaintiffs’ complaints and CRST’s actions indicates pretext.
       In reply, CRST argues plaintiffs have not demonstrated a genuine issue of material
fact as to a standard operating procedure of retaliation. See Doc. No. 198 at 7-11.
Specifically, it argues plaintiffs cannot rely on their summary exhibit because it is
inadmissible and unreliable. Id. at 11-14. With regard to retaliatory intent, they argue
plaintiffs have not demonstrated a genuine issue of material fact based on either direct or
indirect evidence. Id. at 14-23.


       2. Applicable Law
       Any party may move for summary judgment regarding all or any part of the claims
asserted in a case. Fed. R. Civ. P. 56(a). Summary judgment is appropriate when “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with
affidavits, if any, show that there is no genuine issue of material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
                                             5
       A material fact is one that “‘might affect the outcome of the suit under the
governing law.’” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus,
“the substantive law will identify which facts are material.” Id. Facts that are “critical”
under the substantive law are material, while facts that are “irrelevant or unnecessary”
are not. Id.
       An issue of material fact is genuine if it has a real basis in the record, Hartnagel
v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)), or when “‘a reasonable jury could
return a verdict for the nonmoving party’ on the question.” Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (quoting Anderson, 477 U.S. at 248). Evidence
that only provides “some metaphysical doubt as to the material facts,” Matsushita, 475
U.S. at 586, or evidence that is “merely colorable” or “not significantly probative,”
Anderson, 477 U.S. at 249-50, does not make an issue of material fact genuine.
       As such, a genuine issue of material fact requires “sufficient evidence supporting
the claimed factual dispute” so as to “require a jury or judge to resolve the parties'
differing versions of the truth at trial.” Anderson, 477 U.S. at 248-49. The party moving
for entry of summary judgment bears “the initial responsibility of informing the court of
the basis for its motion and identifying those portions of the record which show a lack of
a genuine issue.” Hartnagel, 953 F.2d at 395 (citing Celotex, 477 U.S. at 323). Once
the moving party has met this burden, the nonmoving party must go beyond the pleadings
and by depositions, affidavits, or otherwise, designate specific facts showing that there
is a genuine issue for trial. Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir.
2005). The nonmovant must show an alleged issue of fact is genuine and material as it
relates to the substantive law. If a party fails to make a sufficient showing of an essential
element of a claim or defense with respect to which that party has the burden of proof,
then the opposing party is entitled to judgment as a matter of law. Celotex, 477 U.S. at
322.
                                             6
       In determining if a genuine issue of material fact is present, I must view the
evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
587-88. Further, I must give the nonmoving party the benefit of all reasonable inferences
that can be drawn from the facts. Id. However, “because we view the facts in the light
most favorable to the nonmoving party, we do not weigh the evidence or attempt to
determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383
F.3d 779, 784 (8th Cir. 2004). Instead, “the court's function is to determine whether a
dispute about a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372,
1376-77 (8th Cir. 1996).


       3. Undisputed Facts
       The following facts are undisputed for purposes of CRST’s motion, unless noted
otherwise:
               a.      Defendant’s Statement of Facts
                       i.      CRST Operations
       CRST operates its transportation company by teaming together two drivers per
truck so one driver may sleep while the other is driving. See Doc. Nos. 171-2 and 191-
2. This allows the truck to continue moving beyond the daily limits imposed by the
Department of Transportation for hours of service for each individual driver. CRST’s
drivers include individuals who own, or are leasing to own, the vehicles they operate
(owner-operators) and other individuals.          CRST’s training regimen requires student
drivers to work alongside experienced drivers (lead drivers) for a designated period of
time. Once the student drivers complete their training, they may team up with a co-
driver of their choosing.2

2
 Plaintiffs note this choice is limited to currently available drivers and, depending on the driver’s
preferences, can take some time during which the individual is unpaid. For instance, a female
driver wanting to drive with another female may have to wait for a female driver to become
available, during which time the new driver is not paid. See Doc. No. 191-2 at ¶ 10.
                                                 7
       All driving teams are supervised by a driver manager (DM). Drivers communicate
with DMs over phone, email and CRST’s messaging system, known as Qualcomm. DMs
are evaluated based on metrics such as time percentage, overall mileage and truck
utilization. Plaintiffs point out that expenses (amount spent per mile) and trucks in service
are also metrics. Doc. No. 191-2 at ¶ 13. They note that factors such as the number of
trucks working, and a bus ticket to relocate a driver from one location to another, count
against these metrics. Id. DMs are also responsible for retaining drivers and addressing
conflicts between team drivers. When that conflict is a complaint of harassment or
discrimination, plaintiffs point out that CRST’s human resources (HR) department is also
responsible for investigating that complaint. Id. at ¶ 14.
       Drivers are paid per mile using a “split mileage system.” Each driver is paid at
his or her personal rate for half of the total miles driven by the truck regardless of the
number of miles each driver personally drives. The personal rate depends on the driver’s
length of experience. A driver may also receive layover pay for the time between when
a truck is empty (not under a load) to the dispatched pickup time. This may occur when
drivers are away from the terminal or home due to a breakdown or impassable highway
conditions. Plaintiffs add that the time period required to receive layover pay is “no less
than 48 hours.” Id. at ¶ 19. After 48 hours, each driver of the truck may receive $40
for each subsequent 24-hour period. Id. Layover and breakdown compensation is based
on standard daily rates unrelated to a driver’s length of experience.


                     ii.    CRST Written Policies
       CRST has a written policy prohibiting sexual harassment in its workplace. The
policy also prohibits unlawful employment discrimination and retaliation. The policy is
contained within the handbooks that are distributed to CRST drivers and home office
employees, including DMs. CRST emphasizes the policy during a dedicated session at
driver orientation, where qualified trainers present the policy and provide drivers with a
                                             8
stand-alone copy. The policy states that CRST “prohibits sexual harassment” and that
those who report it “will NOT be subject to ANY form of retaliation.” See Doc. No.
171-2 at ¶ 25.      It also sets forth the complaint procedure and outlines reporting
responsibilities for personnel. CRST’s Code of Business Ethics prohibits harassment
based on sex and mandates immediate reporting “to the appropriate Supervisor or the
Human Resources Department.” Id. at ¶ 26. The handbook instructs that “[i]f an
employee believes he or she is being subjected to verbal or physical harassment, the
employee should immediately contact his or her [DM] or [HR] to inform them of the
situation and to request a new lead driver.” Id. at ¶ 27. The handbook states: “[a]n
employee has the right to request a new driver without fear of retaliation. Any employee
who reports any act of harassment and/or discrimination will NOT be subject to ANY
form of retaliation.” Id. at ¶ 28.3
       All drivers sign an acknowledgement that they have received and reviewed the
handbook and statement of policy, including the policy on sexual harassment and
retaliation. Drivers are also required to certify their understanding that employees who
complain about harassment will be removed from the harassing situation.                   The
acknowledgment states:
       I also understand and agree that if I believe I am being subjected to
       harassment or discrimination, no matter how severe or pervasive, I will
       immediately report it to my fleet manager or [HR] directly so that I may be
       removed from the harassing situation and so that CRST may conduct a
       prompt investigation.

Id. at ¶ 30.




3
 With regard to each of the written policies mentioned, plaintiffs deny that CRST enforces the
policies or that employees who raise complaints are not subject to retaliation. See Doc. No.
191-2 at ¶¶ 21-28.
                                              9
                    iii.   CRST Practices in Responding to Complaints of
                           Sexual Harassment
       CRST states that its first priority in responding to a complaint of sexual
harassment is the safety of the complaining driver.       Plaintiffs deny this.   When a
dispatcher receives a communication from a driver alleging sexual harassment, the
dispatcher is required to take immediate steps to ensure the safety of the complainant and
advance the investigation. Plaintiffs admit this is CRST’s written policy, but deny that
CRST’s pattern or practice is to take immediate steps to ensure the safety of the
complainant or advance the investigation. See Doc. No. 191-2 at ¶ 32. Dispatchers may
respond to complaints of sexual harassment by separating the drivers and arranging for
necessary accommodations for the complainant (including a hotel stay and transportation)
and to pay or reimburse for those accommodations. Plaintiffs state that while dispatchers
may have this authority, they do not in fact arrange for accommodations or travel or pay
or reimburse these expenses. Id. at ¶ 33.
      CRST states it takes steps to separate drivers quickly and safely. Plaintiffs deny
this, stating there are frequent delays in separating drivers, which creates unsafe
conditions for women subjected to sexual harassment. Id. at ¶ 34. When one driver
makes a complaint against another driver – regardless of the nature of the complaint –
DMs are instructed to remove the complainant from the situation unless the complainant
is the lead driver or an owner-operator. Plaintiffs admit this to the extent it applies to
sexual harassment complaints. Id. at ¶ 35. All employees receive notice of CRST’s
policy of removing the complaining employee when they join the company. Plaintiffs
clarify that this policy concerns only harassment or discrimination complaints. They also
add that the policy states only they will be “removed from the harassing situation” and
does not state whether they will be removed from their truck. Plaintiffs allege that
CRST’s policy is to remove women who complain about sexual harassment from their



                                            10
trucks. Id. at ¶ 36.4
       CRST sets forth several purported rationales for the separation policy, many of
which plaintiffs dispute. First, CRST states that removing the complainant allows her to
seek necessary resources, such as law enforcement assistance, medical attention or mental
health care. Plaintiffs take issue with the evidence cited in support of this statement and
contend this shows that female drivers are forced to rely on police intervention to protect
themselves from harassing co-drivers. Id. at ¶ 38. They add that complainants would
be equally able to obtain these resources if the harasser was removed from the truck. Id.
       Second, CRST claims the policy gives the complainant the opportunity and
resources to gather and transmit necessary information to HR as part of the investigation.
Plaintiffs disagree and state that HR gathers whatever information it seeks from the
complainant in a single telephone conversation, which could easily take place while the
complainant remains on the truck. Plaintiffs also deny that the policy provides the
complainant with resources to gather and transmit information to HR because the policy
leaves the complainant on unpaid suspension while off the truck, or receiving less
compensation than she would have received had she stayed on the truck. Plaintiffs also
note that the complainant is often responsible for the transportation and lodging costs
once removed from the truck. Id. at ¶ 40.
       Third, CRST states that removing a complainant from the truck better facilitates
the investigation by allowing her to have a confidential conversation with HR and giving
her the opportunity to gather and submit corroborating evidence. Plaintiffs deny this,
stating that a confidential conversation could just as easily take place by removing the
accused from the truck. To the extent CRST claims that allowing the complainant to stay



4
 CRST’s reason for removing the complainant from the truck is at the crux of this claim. CRST
claims it is for the safety of the complainant. Plaintiffs claim it is to retaliate against women for
complaining and to deter further complaints. Id. at ¶ 37.

                                                 11
on the truck while communicating with HR poses a safety concern, plaintiffs state that a
complainant can speak with HR while the truck is not moving. They also point out that
HR has conducted investigations and communicated with accused drivers while they
remain on the truck. Id. at ¶ 41.
       Fourth, CRST states its policy complies with various licensing and ownership
rules. For instance, when the complainant is a student driver, she cannot operate the
truck alone and when the accused is an owner-operator, CRST has no authority to remove
him from his own truck. Plaintiffs admit that removing a student driver or a driver who
has been harassed by an owner-operator complies with licensing and truck ownership
rules. They deny that other aspects of the removal policy comply with those rules, such
as cutting the pay of the removed driver or allowing the lead driver or owner-operator
accused of harassment to continue working and earning pay. Id. at ¶ 42.
       CRST states that it works with the removed driver to investigate the complaint and
to locate a new co-driver for the employee’s next job. Plaintiffs admit that CRST does
this in some, but not all instances, and adds that this does nothing to alleviate the
consequences of spending the intervening time off the truck, wholly unpaid or with a pay
cut, until a new co-driver can be located. Id. at ¶ 43.
       On July 1, 2015,5 CRST authored a new Layover Pay Policy, which states:
       CRST provides team drivers with multiple venues to report concerns related
       to harassment and discrimination. Upon a report of harassment or
       discrimination, CRST staff actively engages with each driver to ensure their
       safety. Normally, the driver making the complaint (Complainant/Accuser)
       is removed from the truck expeditiously and routed to a safe haven. The
       objective here is safety first. If the situation warrants, police will be called
       to ensure that no incidents transpire while the driver is packing up and
       exiting the truck. CRST exemplifies a culture that is fair and consistent
       with regard to pay and lodging to employees who report Title VII concerns.

5
  Plaintiffs argue that while this policy may have been authored on July 1, 2015, it was not
implemented until later. Doc. No. 191-2 at ¶ 44.

                                             12
       A team driver will not be penalized, financially, for reporting a bonafide
       concern. In addition, CRST enforces zero tolerance for retaliation.

See Doc. No. 171-2 at ¶ 45. The Policy further provides that when a complaint of
harassment or discrimination is made, the dispatcher will “make arrangements to remove
the Accuser from the truck” unless the removal of the accuser means that there will not
be a qualified driver for the truck. Id. at ¶ 46.
       CRST claims that when a driver is removed from a truck, it ensures she has
sufficient funds for lodging and transportation costs (which she does not have to pay
back) and CRST immediately investigates. Plaintiffs argue the lodging, transportation
costs and timing of CRST’s investigation are not relevant. They deny that CRST provides
sufficient funds for lodging and transportation, stating that removed drivers often bear
these costs on their own and CRST will often recoup any advance it has made from a
driver’s paycheck later. Doc. No. 191-2 at ¶ 47. They also deny that it was CRST’s
practice prior to July 2015 to cover any lodging or transportation costs. Id.
       CRST states that it pays HR layover pay to a complainant removed from a truck
starting on the date of removal and ending the date the employee is paired with a new co-
driver. Plaintiffs deny this with respect to all times prior to July 1, 2015. Id. at ¶ 48.
After July 1, 2015, plaintiffs deny that HR layover pay was always paid to women
removed from their truck due to a sexual harassment complaint. They claim that in 31
out of the 84 occasions on which a woman was removed from a truck due to sexual
harassment from July 1, 2015, to the end of the class period, CRST paid no HR layover
pay at all. Id. They add that CRST’s policy states that the HR layover pay ends on the
date the employee is offered a new pairing, which does not always coincide with the date
she is actually paired with a new co-driver and is able to begin driving. Id.
       The amount of HR layover pay is based on the highest minimum wage in the
country, which CRST multiplies by ten hours per day. Doc. No. 171-2 at ¶ 49. CRST
paid $100 per day when it implemented HR layover pay. It then paid $110 per day based
                                            13
on California’s increase to its minimum wage. Id.
       CRST states that prior to July 2015, a delay in pairing and continuation of driving
exceeding 48 hours qualified the driver for layover pay of $40 per day. Plaintiffs deny
this, stating that CRST’s policy provided “[t]he truck must be available from empty time
to dispatched pickup time no less than 48 hours to qualify for 1 layover.” Doc. No. 191-
2 at ¶ 50. They argue this excludes situations where a driver is off the truck. Plaintiffs
also deny that CRST had a policy or practice of paying standard layover pay prior to July
1, 2015, stating that at least 49 out of 51 female drivers who had to leave their trucks due
to sexual harassment during that time frame did not receive any layover pay. Id.


              b.     Plaintiffs’ Statement of Additional Facts
       Karen Carlson, CRST’s Manager of Employee Relations, has authority over the
investigation of harassment or discrimination complaints made by all drivers in the CRST
fleet. See Doc. No. 198-1. Carlson reports to Angela Stastny, CRST’s Director of HR.
Stastny in turn, reports to Brooke Willey, CRST’s Vice President of HR.
       As of August 2016, women comprised approximately 13 percent of all drivers and
five percent of lead drivers for CRST. CRST contends that it is approximately three to
four times more successful than the industry average in attracting and retaining women
as drivers. Id. at ¶¶54, 55. With regard to its policy of removing drivers who complain
of sexual harassment (aside from the two exceptions concerning lead drivers and
owners/operators), CRST states its policy is not limited to female drivers who complain
of sexual harassment, but applies regardless of the gender of the complaining driver or
accused driver and regardless of the nature of the complaint. Id. at ¶ 56.
       Plaintiffs have compiled an exhibit identified as “Figure 1,” which they contend
is a chart summarizing information provided by CRST consisting of complaint files
documenting occasions in which a female driver had to get off her truck due to sexual
harassment, “trip archive” records for these female drivers documenting each trip they
                                            14
made and payroll records documenting how much they were paid. Id. at ¶ 57. CRST
admits that it produced the information identified by plaintiffs but denies that “Figure 1”
is an accurate compilation of such information. It disputes Figure 1 is evidence that
would be admissible at trial for several reasons that I will discuss below. Id. I will
consider CRST’s objections to Figure 1 to apply to all of the assertions described below.
       According to Figure 1, there were 135 occasions in which a female driver had to
get off her truck due to sexual harassment between October 12, 2013, and December 5,
2017. CRST denies the legal conclusion that these women were all subjected to “sexual
harassment.” CRST states that in several of the cases plaintiffs rely on, the complaining
driver exited the truck for reasons unrelated to alleged harassment. These reasons
included things such as: update of commercial driver’s license, truck maintenance and
other disrespectful behavior. CRST also states that in many instances, the complaining
driver requested to exit the truck. Id. at ¶ 58. Out of the 135 occasions plaintiffs cite,
they contend 50 women were co-drivers and 85 women were students. CRST clarifies
that Figure 1 does not list 135 different women, but admits that out of the 135 instances
cited by plaintiffs in Figure 1, CRST’s records show that 50 allegations were made by
co-drivers and 85 allegations by student drivers. Id. at ¶ 59. None of the women in the
135 instances continued on their truck after complaining of sexual harassment. CRST
states that the evidence shows that in some cases, the complainant did not make a
complaint until she was already off the truck. Id. at ¶ 60. It cites one instance in which
the female driver reported allegations three days after exiting the truck and another
instance in which the female driver reported her allegations the day after she got onto a
different truck. It also states again that some complainants exited the truck for reasons
unrelated to the alleged harassment. Id.
       According to plaintiffs, in nine of the 135 cases the female driver was physically
kicked off the truck by the harasser and HR followed its policy of allowing the accused
to continue driving.    CRST denies that its files show that any female driver was
                                            15
“physically kicked off the truck by the harasser” and states that its files show that none
of the named individuals stated that the alleged harasser “physically” removed her from
the truck. Id. at ¶ 61. CRST also states that none of the named individuals complained
until after her co-driver or lead driver reported her for unsafe driving. Id.
       In 20 of the 135 cases, plaintiffs contend the female driver physically jumped off
the truck due to harassment and the alleged harasser was permitted to keep driving
pursuant to CRST’s policy. CRST denies that its files show that the named individuals
“physically jumped” off the truck. Id. at ¶ 62. In one instance, it states the files show
that the complainant and alleged harasser both exited the truck because it required
maintenance. In another instance, CRST states the file shows the complainant was
quitting employment and had already put in her notice when she got of the truck. Id.
With regard to whether it permitted the alleged harassers to keep driving, it notes that its
files show that in one instance, the alleged harasser quit and did not continue on the truck.
In many of the instances, CRST states the files show that the driver did not complain
until several days after getting off the truck. It cites examples in which complainants
waited four days, two days and a week after getting off the truck. Id.
       In the remaining 106 cases, the driver complained to HR while on the truck and
CRST followed its policy of removing the complainant from the truck and allowing the
alleged harasser to continue driving. Id. at ¶ 63. CRST denies that its files show that
each of these women complained to HR while on board the truck. Id. It states that in
many instances, the women complained to individuals outside of HR and exited the truck
prior to HR commencing its investigation. It provides three examples in support. Id.
CRST also denies that the alleged harassers continued driving the truck in all instances.
It cites two examples in which the alleged harassers resigned before or during the
investigation. Id.
       Plaintiffs contend that male drivers accused of harassment are routinely allowed
to continuing working and earning money while HR investigates complaints. Id. at ¶ 64.
                                             16
In support of this assertion, plaintiffs have submitted responses from male drivers subject
to investigation indicating that, at the time of their interview with HR, they were either
working solo or with a new co-driver or student. Id. CRST argues that this assertion
relies on inadmissible hearsay. Id. It also denies that the driver statements do not indicate
whether the accused individual was actually operating the truck at the precise time of the
interview by HR. It explains that HR does not interview the accused individual until it
has an opportunity to interview the complainant. Id. It contends it attempts to interview
the driver when he is not operating the truck. Id.
       A complainant pulled off a truck must find a new co-driver before driving again.
Id. at ¶ 65. CRST contends it works with the employee to locate a new co-driver. The
complainant may have to travel, by bus or rental car, to meet her next potential co-driver
or to pick up her next truck. Id. ¶ 66. CRST admits that drivers sometimes have to
travel between loads but denies that this situation is unique to female drivers who
complain of sexual harassment. Id. It also notes that CRST covers these travel expenses.
Id.
       Plaintiffs state that out of the 135 cases in which a female driver had to get off her
truck due to sexual harassment, 51 of those complaints occurred between October 12,
2013, and July 1, 2015. Id. at ¶ 67. Prior to July 1, 2015, women who complained of
sexual harassment and were removed from their trucks did not receive any pay during
the time they had to spend off the truck in accordance with CRST’s policy, pattern or
practice. Id. at ¶ 68. CRST denies that Figure 1 shows it maintained the alleged policy,
pattern or practice. Id. It states that prior to July 2015, when a delay in pairing or
continuation of driving exceeded 48 hours, the driver was eligible to receive standard
layover pay of $40 per day. Id. Plaintiffs assert that layover pay was provided on only
one occasion out of the 51 instances during October 12, 2013, through July 1, 2015. Id.
at ¶ 69. CRST cites evidence that two additional women received layover pay prior to


                                             17
July 2015.6 Id. Plaintiffs note that weeks could elapse before women who complained
of harassment and removed from the truck could start working again. Id. at ¶ 70. CRST
admits that various lengths of time elapsed, but denies the assertion to the extent it implies
a cause for the length of time. It notes that some complainants failed to return calls or
respond to DMs or other CRST representatives. Id. It cites examples in which some
drivers failed to get on a bus, kept the rental vehicle longer than authorized or refused
lead drivers who were offered. Id. In other instances, the driver was terminated, quit,
or requested vacation. Id.
       CRST produced two PowerPoint presentations from January and February 2014
that state the following:
       When drivers raise allegations of sexual or other issues of harassment, and
       we remove them from the truck . . . why is it that the accused can stay on
       earning money and the accuser gets stranded at a motel and loses money
       every day and has to wait for a new codriver . . . Punished for raising
       concerns.

       When a driver raises a concern of harassment or safety . . . why not remove
       the accused from the truck when possible? It seems as though, if you raise
       a concern, it is the person who raises the concern who stands to loose [sic]
       money and time on the road.

Id. at ¶ 71 (citing Doc. No. 187-2 at 103, 109). CRST states that these documents reflect
its ongoing efforts to strengthen its gender-neutral remedial policy. Id. CRST instituted
its new HR Layover Pay policy on or after July 1, 2015. Id. at ¶ 73. The policy,
providing for payment of $100 per day, was based on the highest state law minimum
wage at the time, which was $10 per hour in California. Id. at ¶ 74. The HR layover
pay policy is not announced to all drivers, but drivers are informed of it once they are
involved with an allegation. Id. at ¶ 75. CRST states this is done so that it is used for


6
  One of these instances is prior to October 12, 2013. See Doc. No. 198-2 at 46. The other
instance is for a different driver than plaintiffs cited. Doc. No. 198-3 at 258.
                                             18
the right reasons. Id. HR layover pay stops when a driver is offered a re-pairing rather
than when she actually begins driving again. Id. at ¶ 76. CRST does not necessarily
deny this, but states HR layover pay continues until the drivers “obtain[] a new team
driver or until they arrive to their home should they voluntarily wish to go home.” Id.
       Out of the 135 cases when a female driver had to get off her truck due to alleged
sexual harassment, 84 of those complaints were lodged between July 1, 2015, and
December 5, 2017. Id. at ¶ 77. CRST denies that plaintiffs’ Figure 1 supports that there
were 135 instances in which a woman had to get off her truck due to sexual harassment
or that 84 complaints were brought within the identified time frame. Id. According to
CRST’s President, Cameron Holzer, drivers with about one year of experience earn an
average of $150 to $200 per day while driving. Id. at ¶ 78. Based on this estimate,
plaintiffs contend every female driver with over a year’s experience who received HR
layover pay would lose $50 to $100 per day while waiting for her next assignment. Id.
at ¶ 79. CRST denies this contention, stating that it assumes a driver would have earned
this pay if she had remained on the truck and it does not take into account the driver’s
actual per-mile pay rate or length or duration of the discontinued trip. Id. Plaintiffs state
that drivers are paid even lower than Holzer estimated, but that the HR layover pay still
results in a pay cut for drivers the majority of the time. Id. at ¶ 80. CRST denies that
plaintiffs’ evidence supports that assertion and notes that drivers are paid on a per-mile
basis for the length of the trip. It contends there is no baseline on which plaintiffs can
measure a “pay cut” regarding HR layover pay in comparison to normal pay. Id.
       Plaintiffs also reference column G of their Figure 1, which they contend records
the number of days of work each woman lost as a result of harassment. Id. at ¶ 81. They
state it reflects the number of days the driver was off her truck until she started driving
her next truck. Id. Plaintiffs then calculated how much a driver would be paid per day
based on HR layover pay or other layover pay and how much she would be paid per day
while on her truck (based on the same time period and two prior paystubs). See id. at ¶¶
                                             19
82, 83. Based on these calculations, plaintiffs arrived at what they contend is a percentage
of each woman’s average daily pay lost during her wait time. They explain:
       Plaintiffs subtracted the woman’s average daily pay during her wait time
       from her average daily pay in the comparison period, in order to see how
       much pay she was missing out on each day while waiting. This absolute
       daily average loss is represented in Fig. 1 column M (P-App 1-7). Plaintiffs
       then divided this “missed” amount by her average daily pay in the
       comparison period, in order to see what percentage of her average daily
       pay had been lost. This percentage is represented in Fig. 1 column N (P-
       App 107). Where the woman experienced no loss, an ‘x’ is indicated.

Id. at ¶ 84. Plaintiffs conclude these calculations show that two-thirds of the female
drivers (56 out of 84) who had to get off their trucks following their sexual harassment
complaints from July 1, 2015, through the end of the class period experienced a
significant pay cut during their wait time. Id. at ¶ 85. They further contend that 30 of
these 56 women received no pay during their wait time. Id. at ¶ 86.7 Plaintiffs claim it
is unknown whether two of the 84 women experienced a pay cut during their wait time
because the records did not reveal what happened in those cases.8 Plaintiffs acknowledge
that 25 of the 84 women avoided a pay cut. Id. at ¶ 87. In sum, plaintiffs claim that a
female driver who was required to get off of her truck as a result of a sexual harassment
complaint was totally unpaid or had her pay cut in at least 105 of the 135 total occasions.
       CRST denies the cited evidence supports any of these assertions and adds that
plaintiffs’ calculations do not account for circumstances in which complainants failed to
return calls or respond to DMs or other CRST representatives regarding a return to work,
or circumstances where complainants quit, were terminated for reasons unrelated to their

7
 CRST denies its records show this. See Doc. No. 198-1 at ¶ 86 (citing Doc. No. 187-6 at
356).
8
  CRST denies that the evidence is insufficient for the two drivers identified by plaintiffs. See
Doc. No. 198-1 at ¶ 87. They note that the records show one driver was off her truck one day
and received HR layover pay during that time and the other driver’s last day of work was the
same day she alleged harassment by her co-driver. Id.
                                               20
complaints or took vacation. Id. at ¶¶81-88. CRST denies that plaintiffs’ calculations
provide an accurate representation of per diem pay for a CRST driver. Id. It notes that
they also do not account for natural fluctuations in pay for reasons such as load
availability, truck availability, weather, planned home time and more. Id. CRST cites
Cathy Sellars as an example. Id. at ¶ 83. She was paired with a co-driver from January
14 through January 19, 2014. They logged only one mile from January 14 through 17.
CRST states that Sellars chose to exit the truck for reasons unrelated to any harassment
complaint and returned to Riverside Terminal. She then stayed with her sister and
declined to work for over two weeks. Id. However, plaintiffs’ Figure 1 indicates she
experienced a 100 percent pay cut. Overall, CRST maintains that plaintiffs have not
offered admissible evidence in support of their assertions and that plaintiffs’ calculations
suffer from multiple flaws.


         4. Analysis
         CRST seeks summary judgment on plaintiffs’ retaliation claim. Title VII prohibits
employer actions that “discriminate against” an employee for engaging in protected
conduct by opposing a practice that Title VII forbids.           See 42 U.S.C. § 2000e-3.
Plaintiffs allege that CRST retaliated against them for reporting sexual harassment by
removing them from the truck in which they allegedly experienced the harassment and
not paying them, or significantly reducing their pay, while the alleged harasser continued
driving and earning money.
         To survive a motion for summary judgment on their retaliation claim, plaintiffs
must either offer direct evidence of retaliation or create an inference of retaliation under
the McDonnell Douglas9 burden-shifting framework. Lors v. Dean, 746 F.3d 857, 865
(8th Cir. 2014) (citing Young–Losee v. Graphic Packaging Int'l, Inc., 631 F.3d 909, 912

9
    See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                             21
(8th Cir. 2011)). Direct evidence must show “a specific link between the alleged
discriminatory animus and the challenged decision, sufficient to support a finding by a
reasonable fact finder that an illegitimate criterion actually motivated the adverse
employment action.” Russell v. City of Kansas City, 414 F.3d 863, 866 (8th Cir. 2005).
       If there is no direct evidence, the burden-shifting analysis applies. See Ellis v.
Houston, 742 F.3d 307, 319 (8th Cir. 2014) (retaliation claims “analyzed under the same
McDonnell Douglas burden shifting framework as Title VII claims”).             Under this
framework, an inference of retaliation arises if plaintiffs establish a prima facie case by
showing (1) that they engaged in statutorily protected conduct, (2) that they suffered an
adverse employment action and (3) that a causal connection exists between the two. Fiero
v. CSG Sys., Inc., 759 F.3d 874, 880 (8th Cir. 2014). If retaliation is inferred, the
burden shifts to CRST to articulate a legitimate, non-discriminatory reason for the
adverse employment action. McDonnell Douglas, 411 U.S. at 802. If CRST meets that
burden, then plaintiffs must show that the non-retaliatory reason provided is pretext and
that the true reason for the adverse action was retaliation. Id.
       CRST argues it is entitled to summary judgment on plaintiffs’ retaliation claim for
two reasons:
       1.      Plaintiffs cannot demonstrate an adverse employment action
       2.      Plaintiffs cannot show that their removal from the truck was the result of
               retaliation

See Doc. No. 171-1.       With regard to the second reason, CRST argues that it has
legitimate, non-retaliatory reasons for its actions and that the record lacks any evidence
of pretext. I will consider each argument in turn.


                     a.     Adverse Employment Action
       CRST argues plaintiffs cannot establish an adverse employment action. They
characterize the alleged adverse action as removal from a harassing environment.
                                            22
Plaintiffs allege that the adverse employment action in this case is CRST’s policy of
removing complainants from the truck and subjecting them to no pay or less pay. CRST
suggests that plaintiffs have not alleged this as the adverse action since the beginning of
this lawsuit. I disagree. Their complaint alleges:
       CRST maintains a pattern or practice of retaliating against the Named
       Plaintiffs and members of the proposed class for opposing sexual
       harassment by taking action against workers who complain about sex
       discrimination, including but not limited to: requiring a female driver who
       has complained of harassment to leave the truck and allowing her male co-
       driver to continue onward . . . . forcing them to wait and earn nothing while
       seeking a new co-driver . . . .

Doc. No. 2 at ¶ 102. While discovery has revealed greater details concerning CRST’s
practices, plaintiffs have maintained the basic concept that it is not the removal itself that
is problematic, but the lack of pay or decrease in pay that comes with the removal.10
       As the Eighth Circuit has acknowledged, the Supreme Court clarified the term
“adverse employment action” in Burlington Northern & Santa Fe Railway Co. v. White,
548 U.S. 53 (2006). See AuBuchon v. Geithner, 743 F.3d 638, 641 (8th Cir. 2014).
Prior to Burlington, the Eighth Circuit required a “tangible change in duties or working
conditions” to demonstrate an adverse employment action. Id. (citing Manning v. Metro.
Life Ins. Co., Inc., 127 F.3d 686 692 (8th Cir. 1997)). These included things such as
“hiring, granting leave, discharging, promoting and compensating.” See Burlington
Northern, 548 U.S. at 60.          Under the objective standard articulated in Burlington
Northern, an employee can demonstrate an adverse employment action by showing “that


10
  I realize that in my order certifying the classes, I focused primarily on the removal aspect of
the alleged policy, pattern or practice rather than the unpaid aspect in considering whether
plaintiffs’ claims met the Rule 23(a) elements, particularly with regard to commonality. See
Doc. No. 85 at 36-37. However, plaintiffs did argue they were subjected to “unpaid” suspension
and because this is the first time I am considering the merits of plaintiffs’ argument and plaintiffs
are the opposing party on summary judgment, I will consider the alleged adverse action here to
involve removal and no pay or reduced pay.
                                                 23
a reasonable employee would have found the challenged action materially adverse, which
in this context means it well might have dissuaded a reasonable worker from making or
supporting a charge of discrimination.” Id. at 67. In the context of a class action pattern
or practice claim, plaintiffs must show there is a genuine issue of material fact that CRST
“regularly and purposefully” retaliates against women who complain of sexual
harassment by subjecting them to an adverse employment action. See E.E.O.C. v.
McDonnell Douglas Corp., 191 F.3d 948, 951 (8th Cir. 1999).
       CRST argues that its policy of removing sexual harassment complainants from the
truck was a not an adverse employment action because it essentially amounted to paid
administrative leave. The parties agree that prior to July 2015, the employee could
receive layover pay at a rate of $40 per day for any delay longer than 48 hours in locating
a new co-driver.11 They also agree that since July 2015, the employee could receive HR
layover pay (previously $100 per day and now $110 per day). Drivers are otherwise
paid on a per-mile basis and not during breaks between load assignments. For this reason,
CRST contends the layover pay amounts to paid administrative leave, which the Eighth
Circuit has concluded is not an adverse employment action as a matter of law. See
Singletary v. Mo. Dep’t of Corr., 423 F.3d 886, 892 (8th Cir. 2005) (“We find the
reasoning of Fourth, Fifth, and Sixth circuits persuasive and hold that [plaintiff] did not
suffer an adverse employment action by being placed on administrative leave.”).
Alternatively, CRST argues that time without pay is part of the regular course of business
for CRST drivers because they routinely move from truck to truck with periods of time
in between. See Doc. No. 198 at 9. It notes that “short suspensions that leave no lasting
effect on either the employee’s present or future position or her pocketbook” cannot
constitute an adverse employment action. Id. (quoting Dickerson v. SecTek, Inc., 238 F.
Supp. 2d 66, 80 (D.D.C. 2002)).

11
   Plaintiffs dispute whether the layover pay was actually paid in all instances that qualified and,
if it was, whether CRST later recouped that pay from the driver’s paycheck.
                                                24
       Plaintiffs state that in at least 49 out of the 51 instances from the beginning of the
class period to July 1, 2015, in which a female driver had to get off her truck after
complaining of sexual harassment, she was completely unpaid during the time she was
off a truck. After July 1, 2015, plaintiffs state that in 30 instances the complainant was
unpaid as well. They rely on their summary exhibit, Figure 1, in support. CRST argues
plaintiffs’ evidence is inadmissible and disputes plaintiffs’ generalizations, arguing that
there are other legitimate reasons why drivers were not paid, including that they quit or
they took vacation time.
       It is important to keep in mind the pattern-or-practice nature of this claim modeled
on Int’l Brotherhood of Teamsters v. United States, 431 U.S. 324 (1977). The Tenth
Circuit offers this helpful summary:
       Pattern-or-practice cases differ significantly from the far more common
       cases involving one or more claims of individualized discrimination. In a
       case involving individual claims of discrimination, the focus is on the
       reason(s) for the particular employment decisions at issue. Cooper v. Fed.
       Reserve Bank of Richmond, 467 U.S. 867, 876, 104 S.Ct. 2794, 81
       L.Ed.2d 718 (1984). In contrast, the initial focus in a pattern-or-practice
       case is not on individual employment decisions, “but on a pattern of
       discriminatory decisionmaking.” Id. Thus, the order and allocation of
       proof, as well as the overall nature of the trial proceedings, in a pattern-or-
       practice case differ dramatically from a case involving only individual
       claims of discrimination. Teamsters, 431 U.S. at 357–62, 97 S.Ct. 1843.

       Pattern-or-practice cases are typically tried in two or more stages. During
       the first stage of trial, the plaintiffs' “burden is to demonstrate that unlawful
       discrimination has been a regular procedure or policy followed by an
       employer or group of employers.” Id. at 360, 97 S.Ct. 1843. Thus, “[a]t
       the initial, ‘liability’ stage of a pattern-or-practice suit the [plaintiffs are]
       not required to offer evidence that each person for whom [they] will
       ultimately seek relief was a victim of the employer's discriminatory
       policy.” Id. Instead, plaintiffs' “burden is to establish that such a policy
       existed.” Id. “The burden then shifts to the employer to defeat the prima
       facie showing of a pattern or practice by demonstrating that the [plaintiffs']
       proof is either inaccurate or insignificant.” Id. “If an employer fails to
       rebut the inference that arises from the [plaintiffs'] prima facie case,” the
                                                 25
       finder of fact can conclude “that a violation has occurred” and the trial
       court can award prospective equitable relief. Id. at 361, 97 S.Ct. 1843. If
       the plaintiffs also seek “individual relief for the victims of the
       discriminatory practice,” the case moves into the second or subsequent
       stages. Id. In these additional proceedings, it must be determined whether
       each individual plaintiff was a victim of the discriminatory practice.

Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1106 (10th Cir. 2001) (footnotes
omitted). Therefore, there are two issues at play. One is whether there is a genuine
issue of material fact as to whether CRST has a policy, pattern or practice or “standard
operating procedure” of not paying women who complain of sexual harassment, or of
paying them significantly less than they otherwise would have earned following their
removal from the truck. See Morgan v. United Parcel Serv. of Am., Inc., 380 F.3d 459,
463 (8th Cir. 2004). The other is whether there is a genuine issue of material fact
regarding whether that standard operating procedure involves an adverse employment
action.12 Underlying the first issue is whether plaintiffs’ evidence is admissible. I will
address that issue first.


                       i.     Admissibility of Plaintiffs’ Evidence
       Federal Rule of Civil Procedure 56(c)(2) provides: “A party may object that the
material cited to support or dispute a fact cannot be presented in a form that would be
admissible in evidence.” A party cannot rely on inadmissible evidence to defeat summary
judgment. See Brooks v. Tri-Systems, Inc., 425 F.3d 1109, 1111 (8th Cir. 2005). “[A]

12
  This model is slightly modified from Teamsters, as I find it is inappropriate for a jury to decide
in one bite whether CRST has a policy, pattern or practice of retaliation. I think the better
approach is to have the jury decide whether a policy, pattern or practice exists, whether it
involves a materially adverse employment action and whether there is a causal connection
between the protected activity (complaining of sexual harassment) and the adverse employment
action. See Karp v. CIGNA Healthcare, Inc., 882 F. Supp. 2d 199, 213 (D. Mass. 2012)
(“Under the pattern-or-practice method of proof, once the plaintiff has established that the pattern
or practice existed and that she suffered an adverse employment action, the burden shifts to the
defendant to disprove that the action was the product of the discriminatory practice.”).
                                                26
successful summary judgment defense requires more than argument or re-allegation; [the
party] must demonstrate that at trial it may be able to put on admissible evidence proving
its allegations.” JRT, Inc. v. TCBY Sys., Inc., 52 F.3d 734, 737 (8th Cir. 1995). The
court “may consider only the portion of the submitted materials that is admissible or
usable at trial.” Walker v. Wayne County, Iowa, 850 F.2d 433, 434 (8th Cir. 1988).
        Here, plaintiffs rely on Figure 1, a summary exhibit based on CRST records.
CRST argues this exhibit is inadmissible under Federal Rule of Evidence 1006 because
it was not prepared by a witness available for cross-examination, but instead by plaintiffs’
counsel. Moreover, it states that it does not summarize evidence, but manipulates it
through plaintiffs’ self-serving calculations. Finally, CRST argues that the documents
behind Figure 1 are inadmissible because they are hearsay or contain hearsay.
        Plaintiffs argue that the information in Figure 1 is capable of being presented in
admissible form at trial, which is all that they must show at the summary judgment stage.
They state the source materials for Figure 1 are CRST’s own business records, which are
included in the appendix, and are admissible under Federal Rule of Evidence 803(6) as
business records. Finally, they argue that Rule 1006 specifically provides that the exhibit
may contain a “calculation” and note that it may be used as a demonstrative aid, even if
it is not admissible at trial.
        Rule 1006 allows for “summaries to prove content” stating:
        The proponent may use a summary, chart, or calculation to prove the
        content of voluminous writings, recordings, or photographs that cannot be
        conveniently examined in court. The proponent must make the originals
        and duplicates available for examination or copying, or both, by other
        parties at a reasonable time and place. And the court may order the
        proponent to produce them in court.

Fed. R. Evid. 1006. The Eighth Circuit has stated such evidence is properly admitted
when:
        (1) the charts fairly summarize voluminous trial evidence; (2) they assist
        the jury in understanding the testimony already introduced; and (3) the
                                           27
       witness who prepared the charts is subject to cross-examination with all
       documents used to prepare the summary.

United States v. Boesen, 541 F.3d 838, 848 (8th Cir. 2008) (quoting United States v.
Green, 428 F.3d 1131, 1134 (8th Cir. 2005)). A summary may include assumptions and
conclusions as long as those assumptions and conclusions are based on evidence in the
record. Green, 428 F.3d at 1134.
       Plaintiffs argue that I should focus not on Figure 1, but on the records underlying
it. They argue these records are admissible under Rule 803(6) and that, if they choose
to do so, they may “present the admissible data currently summarized in Figure 1 in a
format compiled by a witness who is available for cross-examination, and [ ] omit the
voluminous records summarized by that chart.” Doc. No. 201 at 4. In other words,
they argue that they could produce admissible evidence under Rule 1006 similar to Figure
1 at trial, based on CRST’s admissible business records, which they rely on in response
to CRST’s motion for partial summary judgment.
       Rule 803(6) excludes “records of a regularly conducted activity” from the rule
against hearsay if:
       (A) the record was made at or near the time by – or from information
       transmitted by – someone with knowledge; (B) the record was kept in the
       course of a regularly conducted activity of a business, organization,
       occupation, or calling, whether or not for profit; (C) making the record was
       a regular practice of that activity; (D) all these conditions are shown by the
       testimony of the custodian or another qualified witness, or by a certification
       that complies with Rule 902(11) or (12) or with a statute permitting
       certification; and (E) the opponent does not show that the source of
       information or the method or circumstances of preparation indicate a lack
       of trustworthiness.

Fed. R. Evid. 803(6). The underlying records consist of 136 CRST Employee Relations
Investigation Forms regarding different individuals, although there are multiple forms for
some individuals. See Doc. No. 191-3 at 2-11. They also consist of emails, notes of
complaints, written statements, payroll statements, trip archive records, termination
                                         28
forms and disciplinary action forms. Id. Having reviewed these records, it does appear
that they may fall within the scope of Rule 803(6) such that they would be admissible at
trial (with proper foundational support to establish the rule’s requirements). If the records
themselves are admissible, then it will be possible for plaintiffs to present a summary
exhibit, similar to Figure 1, based on these records that would comply with Eighth Circuit
requirements for admission of that exhibit. At this stage, however, in considering
whether plaintiffs have put forth admissible evidence in defense of CRST’s motion for
partial summary judgment, I will primarily consider the underlying CRST records as
opposed to plaintiffs’ Figure 1.


                     ii.    Is There a Policy, Pattern or Practice?
       The next question is whether plaintiffs have demonstrated there is a genuine issue
of material fact regarding whether CRST maintained a policy, pattern or practice of
requiring female drivers who complained of sexual harassment to get off the truck without
pay or with a significant reduction in pay. Plaintiffs’ evidence must allow a reasonable
jury to conclude that such an action was not isolated or accidental, but CRST’s standard
operating procedure.
       In my order certifying the class, I found that the deposition testimony of Karen
Carlson, CRST’s Manager of Employee Relations, along with declarations from some of
the plaintiffs, were sufficient to satisfy the commonality requirement with regard to
CRST’s alleged policy, pattern or practice of requiring women complaining of sexual
harassment to get off the truck upon making a complaint, thus resulting in a loss of
compensation. Carlson testified:
       During the training that I have conducted a couple of times a year, it is
       communicated that the accuser is the individual that gets off the truck
       because we want to make sure that they are in a safe location, a safe
       environment. If the accuser – Let’s see – If the accuser is the lead driver,
       then the accuser has to stay on the truck because the student can’t remain

                                             29
       on the truck and drive the truck because they are not qualified yet. So in
       that particular case the student would have to get off the truck. But in the
       majority of cases, it would be the accuser that gets off the truck. So we
       engaged in a dialogue with the driver managers when these situations arise
       and if they have questions, they call us on the telephone, whether it be me
       or any of our employee relations representatives. And we reaffirm that the
       accuser needs to get off the truck, we need to get them a hotel and cab, then
       we need to do so immediately so that we can begin the investigation.

Doc. No. 85 at 36. Plaintiffs now submit “a complete set of all examples of [CRST]’s
policy in action.” See Doc. No. 191-1 at 3, n.1. As noted above, plaintiffs contend
there were 135 occasions in which women who complained of sexual harassment were
not permitted to continue working on their trucks after complaining. Doc. No. 191-1 at
3. They state that in nine cases the woman was kicked off the truck by the harasser, in
20 cases the woman voluntarily got off the truck due to the harassment and in the
remaining 106 cases, the woman complained to HR while on board the truck and CRST
told her to get off the truck. Having reviewed the records plaintiffs cite in support of
these figures, I find that this evidence would allow a reasonable jury to conclude that
CRST maintained a standard operating procedure of requiring female drivers complaining
of sexual harassment to exit the truck. That is only one half of the relevant question,
however.
       The other half is whether, in requiring the female complainants to exit the truck,
CRST subjected these drivers to an unpaid suspension or a significant pay cut. Prior to
July 1, 2015, plaintiffs allege it was CRST’s policy, pattern or practice to pay the drivers
nothing for the time they spent off a truck. They state that on 49 out of the 51 occasions
from October 12, 2013, to July 1, 2015, in which a woman had to get off her truck due
to sexual harassment, CRST paid the driver nothing. CRST argues that drivers during
this time were eligible to receive the standard layover pay of $40 per day. Plaintiffs state
that this occurred in only one instance on October 23, 2014, for class member Claudia


                                            30
Lopez.13 See Doc. No. 187-6 at 9. Based on the record before me, I find plaintiffs have
demonstrated a genuine issue of material fact as to whether CRST maintained a policy,
pattern or practice from October 12, 2013, through July 1, 2015, of failing to pay drivers
complaining of sexual harassment after removing them from the truck.
         The situation is far different for the period after July 1, 2015, plaintiffs state there
are 84 cases where a woman had to get off her truck due to sexual harassment. These
complaints occurred between July 1, 2015 and December 5, 2017. See Doc. No. 191-1
at 8. Out of these 84 cases, plaintiffs claim 56 experienced a pay cut, with 30 receiving
no HR layover pay or other layover pay. Id. They state that there was insufficient
information for two of the women and that in only 25 cases, the complaining driver was
able to avoid a pay cut following removal from the truck. Id. In sum, and upon
combining both time periods, plaintiffs represent that in 105 out of 135 occasions in
which female drivers complained of sexual harassment, the driver was totally unpaid or
experienced a pay cut following her claim and removal from the truck. Id.
         CRST focuses on the removal aspect of the alleged policy, pattern or practice,
arguing that it only removes complaining employees from the allegedly harassing
environment and does not suspend them. See Doc. No. 198 at 8. Moreover, it argues
that its removal policy does not have the intent or effect of suspending employees without
pay, or with a significant pay cut, because its working environment routinely requires
employees to move from truck to truck with periods of time in between. Id. at 9. It
states that “removing a complaining employee from the specific truck where that
employee claims to be experiencing harassment is not equivalent to suspending the
employee and withholding pay.” Id. These arguments go directly towards the jury
question of whether plaintiffs’ alleged policy, pattern or practice (removal with unpaid
suspension and a significant pay cut) exists.


13
     CRST cites one other instance on January 14, 2014. See Doc. No. 198-3 at 258.
                                                31
      I do find significant problems with regard to the alleged policy, pattern or practice
after July 1, 2015. First, plaintiffs allege that CRST either failed to pay complainants
who were removed from their truck or paid them significantly less than they would have
made had they stayed on the truck. However, their evidence does not reflect this. Rather,
their evidence reflects whether they experienced a “pay cut” based on their previous two
weeks of pay, not the miles remaining to the truck’s destination and their rate of pay.
Plaintiffs’ calculations of a percentage pay cut for complaints after July 1, 2015, cannot
fairly be said to be a reflection of a standard policy of CRST, but a comparison to the
complainant’s prior two weeks of work. Given that the payment records demonstrate
that mileage could differ drastically from week to week, this is not a fair comparison. In
other words, the percentage pay cut identified in Column N of plaintiffs’ Figure 1 does
not depend on CRST’s alleged policy, pattern or practice, but on how much the
complainant drove in the previous two weeks. Indeed, for nearly all the women who
purportedly experienced a 100 percent pay cut after July 1, 2015, plaintiffs did not even
have a “comparison period.”
      I find that plaintiffs have not demonstrated a genuine issue of material fact as to
whether CRST maintained a policy, pattern or practice after July 1, 2015, of not paying
female drivers who were removed from their truck following a complaint of sexual
harassment or paying them substantially less than they would have made had they stayed
on the truck. The records indicate that CRST maintained a policy, pattern or practice of
removing sexual harassment complainants from the truck and paying HR layover pay
(based on some sort of formulation regarding a variety of circumstances), but the records
do not demonstrate that this pay was consistently less than a driver would have made had
she stayed on the truck. Plaintiffs have demonstrated only that for some women, the HR
layover pay per day was less than they made per day driving the truck during the previous




                                           32
weeks.14 The differences in pay are more attributable to circumstances that vary from
individual to individual and the HR employee’s discretion rather than to the application
of a standard operating procedure by CRST. For these reasons, I find CRST is entitled
to summary judgment for all complaints after July 1, 2015, as plaintiffs have failed to
demonstrate a genuine issue of material fact from which a jury could conclude that CRST
maintained a policy, pattern or practice of failing to pay female drivers complaining of
sexual harassment or paying them significantly less than they would have made had they
stayed on the truck.
       Because I have found a genuine issue of material fact as to whether CRST
maintained a policy, pattern or practice from October 12, 2013, through July 1, 2015, of
failing to pay drivers complaining of sexual harassment after removing them from the
truck, I will now focus on that alleged policy, pattern or practice.


                       iii.   Does the Alleged Policy, Pattern or Practice Involve
                              an Adverse Employment Action?
       CRST argues that the alleged policy, pattern or practice does not, as a matter of
law, involve an adverse employment action.15               CRST notes that in its working
environment, employees routinely move from truck to truck with periods of time in
between when they are not paid. See Doc. No. 198 at 9. It emphasizes that removal



14
   I agree with CRST that plaintiffs’ calculations suffer from multiple flaws that do not present
an accurate picture of the harm a complainant would suffer if removed from the truck. The
figures are overinclusive in a number of ways, such as including non-PWE complaints or
complaints that did not involve sexual harassment, including voluntary home time in the wait
time, and using a complainant’s formal separation date as the cut-off for wait time rather than
the date the employee actually quit.
15
   While CRST argues the policy, pattern or practice at issue is removal only, plaintiffs allege it
is removal without pay. I will consider whether, as a matter of law, plaintiffs’ alleged version
of the policy, pattern or practice (removal without pay) cannot constitute a materially adverse
employment action as a matter of law.
                                                33
from the truck does not constitute disciplinary suspension without pay, but removal from
the harassing environment. Plaintiffs argue that a policy, pattern or practice of removing
women from their trucks without pay following complaints of sexual harassment is
materially adverse. Because driving a truck is the means by which CRST pays its
employees, this situation is akin to an employer who temporarily suspends or reduces the
hours of an hourly employee. In this case, CRST temporarily suspended the mileage.
      I find this question should go to a jury. Under Burlington Northern, an adverse
employment action is one that “a reasonable employee would have found . . . materially
adverse, which in this context means it well might have dissuaded a reasonable worker
from making or supporting a charge of discrimination.” Burlington Northern, 548 U.S.
at 67. Based on the evidence plaintiffs have presented, reasonable jurors could conclude
that a reasonable employee in plaintiffs’ position would be dissuaded from making a
sexual harassment complaint based on the alleged retaliatory action. A suspension of pay
may be considered materially adverse under this standard. See id. at 73 (“A reasonable
employee facing the choice between retaining her job (and paycheck) and filing a
discrimination complaint might well choose the former. That is to say, an indefinite
suspension without pay could well act as a deterrent, even if the suspended employee
eventually received backpay.”).
      CRST’s representation that its employees often experience unpaid wait time cuts
both ways. Given that periods of time without pay seem to be the norm, a female driver
who had received an assignment and was actually driving – thus earning money – might
very well have been dissuaded from reporting that sexual harassment, knowing that she
would be required to get off the truck and go back to a non-pay status for an indefinite
period of time. The Court in Burlington Northern noted that “[c]ontext matters” and
“phrase[d] the standard in general terms because the significance of any given act of
retaliation will often depend upon the particular circumstances.” Id. at 69.
      I find that a reasonable jury could conclude that the alleged policy, pattern or
                                           34
practice of requiring female drivers who complain of sexual harassment to exit the truck,
and to receive no pay until they could be re-paired with another driver, constitutes a
materially adverse employment action as a reasonable employee in the same
circumstances would be dissuaded from reporting sexual harassment based on that policy,
pattern or practice. CRST is not entitled to summary judgment based on this issue.


                    b.     Retaliatory Motive
      CRST argues that plaintiffs cannot show that a retaliatory motive was the but-for
cause of the alleged adverse employment action and, even if they could, CRST has
legitimate, non-retaliatory reasons for the action that plaintiffs cannot demonstrate are
pretextual. See Donathan v. Oakley Grain, Inc., 861 F.3d 735, 739 (8th Cir. 2017)
(“The plaintiff’s ultimate burden in a Title VII retaliation case is to prove an
impermissible retaliatory motive was the ‘but-for cause’ of the adverse employment
action.”). Plaintiffs argue the record contains direct evidence of CRST’s retaliatory
intent, meaning there is no need to conduct the McDonnell Douglas burden-shifting
analysis. Plaintiffs note that CRST admits its policy prior to July 2015 was to remove
women from their truck when they complained of sexual harassment and that they did
not receive their regular pay while off the truck.       Plaintiffs rely on PowerPoint
presentations dated January and February 2014 from HR’s Weekly Employee Relations
Meetings, which state:
      When drivers raise allegations of sexual or other issues of harassment, and
      we remove them from the truck . . . why is it that the accused can stay on
      earning money and the accuser gets stranded at a motel and loses money
      every day and has to wait for a new co-driver . . . Punished for raising
      concerns.

      When a driver raises a concern of harassment or safety . . . why not remove
      the accused from the truck? It seems as though, if you raise a concern, it
      is the person who raises the concern who stands to loose [sic] money and
      time on the road.
                                           35
Doc. No. 191-3 at 103, 109.
       Alternatively, under the McDonnell Douglas framework, plaintiffs assert that they
engaged in protected activity by complaining about alleged sexual harassment and that
CRST has not identified legitimate, non-retaliatory reasons for its policy of removing
complainants from the trucks with no pay. CRST disagrees, stating that its legitimate
non-retaliatory reasons are: to protect employee safety and well-being, to comply with
licensing and truck ownership rules and to facilitate a prompt and efficient investigation
into the complaint. Doc. No. 171-1 at 23. CRST contends plaintiffs have no evidence
to suggest these reasons are pretext.
       For purposes of its summary judgment motion, CRST assumes that each individual
plaintiff could demonstrate a reasonable and good faith belief that the behavior about
which she was complaining violated Title VII. See Doc. No. 171-1 at 15, n.2. However,
CRST contends the record is undisputed that female complainants were removed from
trucks for the legitimate and non-retaliatory reasons in the preceding paragraph. Id. at
23. It contends that the removals were remedial rather than retaliatory and that the record
lacks any evidence of pretext.
       As noted above, plaintiffs contend CRST’s HR PowerPoint presentations from
January and February 2014 are direct evidence of retaliation. “Direct evidence of
retaliation is evidence that demonstrates a specific link between a materially adverse
action and the protected conduct, sufficient to support a finding by a reasonable fact
finder that the harmful adverse-action was in retaliation for the protected conduct.” Lors
v. Dean, 746 F.3d 857, 865 (8th Cir. 2014). It does not include “stray remarks in the
workplace” and “statements by nondecisionmakers.” Moody v. Vozel, 771 F.3d 1093,
1096 (8th Cir. 2014) (citation omitted).         It also does not include “statements by
decisionmakers that are facially and contextually neutral.”        Torgerson v. City of
Rochester, 643 F.3d 1031, 1045 (8th Cir. 2011) (citation omitted). Direct evidence does

                                            36
include “evidence of conduct or statements by persons involved in the [decision-making]
process that may be viewed as directly reflecting the alleged discriminatory attitude,
where it is sufficient to support an inference that discriminatory attitude more likely than
not was a motivating factor.” Shaffer v. Potter, 499 F.3d 900, 904 (8th Cir. 2007)
(quotation omitted). It “most often comprises remarks by decisionmakers that reflect,
without inference, a discriminatory bias.” McCollough v. Univ. of Ark. for Med. Scis.,
559 F.3d 855, 861 (8th Cir. 2009).
       Under these standards, I do not find a genuine issue of material fact based on direct
evidence of retaliation. The PowerPoint presentations do not demonstrate retaliatory
intent on the part of CRST in response to sexual harassment complaints.              These
presentations were part of Employee Relations weekly meetings, during which HR
employees considered alternatives to the policy in place at the time. I agree with CRST
that, if anything, they demonstrate the opposite – that CRST was seeking to avoid any
negative consequences for employees who brought sexual harassment complaints. The
PowerPoint slides show an acknowledgment of potential negative effects stemming from
CRST’s policy, pattern or practice, but do not suggest any improper motivations by
CRST. I also do not find that evidence of CRST’s layover pay or HR layover pay
constitutes direct evidence of retaliatory intent. Again, that evidence shows an intent to
avoid negative consequences as a result of the removal, rather than an intent to impose
them. Because I do not find a genuine issue of material fact based on direct evidence, I
will consider whether plaintiffs are able to demonstrate a fact issue under the McDonnell
Douglas burden shifting analysis.
       Assuming plaintiffs can establish a prima facie case, CRST argues that it has
legitimate, non-retaliatory reasons for removing sexual harassment complainants from
the trucks in which they experienced the harassment and that plaintiffs have no evidence
to suggest those reasons are pretextual. When “an employer has articulated a legitimate
reason for its actions, it is permissible for courts to presume the existence of a prima
                                            37
facie case and move directly to the issue of pretext.” Stewart v. Indep. Sch. Dist. No.
196, 481 F.3d 1034, 1043 (8th Cir. 2007). To demonstrate a fact issue as to pretext,
plaintiffs “must both discredit defendant[’]s asserted reasons for [the adverse action] and
show that the circumstances permit drawing a reasonable inference that the real reason
for [the adverse action] was retaliation.” Hutton, 812 F.3d at 684 (citing Gilbert v. Des
Moines Area Cmty. Coll., 495 F.3d 906, 918 (8th Cir. 2007)). “A plaintiff may show
that the employer’s explanation is ‘unworthy of credence . . . because it has no basis in
fact,’ or ‘by persuading the court that a prohibited reason more likely motivated the
employer.’” Id.
       CRST’s proffered reasons for removing sexual harassment complainants from the
truck without pay focus on the removal aspect, rather than the lack of pay aspect. To the
extent the payment issue can be framed as removing the accuser from the truck rather
than the accused, CRST argues that unworkable alternatives to a company’s existing
business practices are not evidence of pretext. See Doc. No. 171-1 at 26.       They also
argue that there is no evidence that CRST treated other employees more favorably, such
as those who complained for a reason other than sexual harassment or who did not
complain, but were removed from the truck for other reasons. Id.
       Plaintiffs’ response is two-fold:
       First, they argue there is a genuine issue of material fact as to whether CRST has
identified any legitimate non-retaliatory reasons for removing female complainants from
the truck without pay. They argue that each of CRST’s proffered reasons could be
maintained while continuing to pay the removed driver at her regular rate of pay. They
contend that CRST’s purported safety concern of interviewing complainants while they
continue driving is not credible because CRST routinely interviews the male alleged
harasser as he continues driving the truck. See Doc. No. 191-1 at 28. They further
contend that if CRST believed communicating with HR while driving a truck posed a
safety concern, it would remove the male harasser from the truck as well. Id.
                                            38
         As for CRST’s purported concern of assuring the safety of others on the road by
preventing women from “operat[ing] trucks while simultaneously experiencing distress
from the alleged harassment,” see Doc. No. 171-1 at 24, plaintiffs argue this is “a
patronizing and highly questionable generalization . . . that female truck drivers who
have experienced any form of sexual harassment are emotionally incapable of driving a
truck safely.” Doc. No. 191-1 at 29. CRST responds that its removal policy is applied
regardless of the gender of the complainant or the nature of the complaint. See Doc. No.
198 at 22. Plaintiffs also note that CRST’s concern of conducting interviews outside of
the other’s presence could equally be achieved by removing the male harasser from the
truck.
         Second, plaintiffs argue that even if CRST reasons could be considered legitimate
and non-retaliatory, there is a genuine issue of material fact regarding whether those
reasons are pretextual. They argue that CRST’s asserted reasons for removing women
from the trucks without pay have shifted and that temporal proximity indicates pretext.
         “Substantial changes over time in the employer’s proffered reason for its
employment decision support a finding of pretext.” Wierman v. Casey’s Gen. Stores,
638 F.3d 984, 995 (8th Cir. 2011) (quoting Smith v. Allen Health Sys., 302 F.3d 827,
835 (8th Cir. 2002)). Plaintiffs rely on CRST’s arguments in opposing class certification
to argue that it has changed its reasons for the alleged adverse action. They contend that
in opposing class certification, CRST stated that the decision to remove a complainant
depended upon practical circumstances that could not be reduced to a single policy and
now it argues that it is its practice to remove a complaining employee unless prohibited
by licensing requirements (if the complainant is an owner-operator or a lead driver with
a student). See Doc. No. 191-1 at 32. Given that the class certification issue involved a
completely different standard, against which CRST was attempting to show lack of
commonality, among other things, I find no “shifting” of a suspicious nature. Moreover,
the difference in CRST’s reasons goes toward the issue of whether a policy, pattern or
                                            39
practice exists, not whether it is retaliatory.
          With regard to temporal proximity, the alleged adverse action is very close in time
to the protected conduct, but because CRST’s reasons (safety of the complaining
employee) support that immediacy, I do not find this to be a situation in which the
temporal element alone could create an inference of pretext. See Wierman, 638 F.3d at
1001 (noting that an argument “built on temporal proximity, is undermined where the
allegedly retaliatory motive coincides temporally with the non-retaliatory motive.”);
Sprenger v. Fed. Home Loan Bank of Des Moines, 253 F.3d 1106, 1114 (8th Cir. 2001)
(“[W]e have been hesitant to find pretext or discrimination on temporal proximity alone,
and look for proximity in conjunction with other evidence.”).
          While CRST has not stated a reason for failing to pay complainants removed from
the truck, this is somewhat explained by the fact that the removal meant the complainant
was no longer driving which, prior to July 1, 2015, was the only means by which CRST
paid its drivers (excluding layover pay for periods over 48 hours). This situation is
unique because the working environment that caused the employee to engage in the
protected conduct (reporting sexual harassment) is the only environment immediately
available through which that employee could earn money, at least prior to July 1, 2015.
While CRST then instituted an additional payment source for sexual harassment
complainants, through its HR layover pay, I do not find that to be relevant as to whether
CRST’s reasons for removing female drivers from their trucks without pay prior to July
1, 2015, is evidence of pretext. Indeed, evidence that CRST changed its policy may be
inadmissible as a subsequent remedial measure under Federal Rule of Evidence 407.16


16
     Which states:

          When measures are taken that would have made an earlier injury or harm less
          likely to occur, evidence of the subsequent measures is not admissible to prove:



                                                40
       Ultimately, I find that plaintiffs have failed to point to anything in the record that
would allow a jury to conclude that CRST’s stated reasons for removing sexual
harassment complainants from the truck without pay during the time they waited to get
assigned to another truck was pretext for retaliation.         Plaintiffs have not put forth
sufficient evidence for a jury to infer that (a) CRST’s articulated reasons were false and
(b) the real reason was retaliation. See Lors, 595 F.3d at 834. Plaintiffs’ best argument
is that CRST’s reasons for removing the complainant could just have easily been fulfilled
by removing the alleged harasser. However, even if CRST could have accomplished its
objectives in a better way, it does not follow that CRST’s stated reasons of: (1) ensuring
the safety of the complainant, (2) complying with licensing and truck ownership rules
and (3) facilitating a prompt and efficient investigation into the complaint are not true, or
that the jury could infer a retaliatory motive based on CRST’s chosen course of action.
       Plaintiffs’ attempt to demonstrate a fact issue as to pretext by showing that they
made complaints of sexual harassment and CRST took adverse employment action shortly
thereafter is insufficient. They offer no evidence from which a reasonable jury could
infer that CRST’s stated reasons for removing the complainant from the truck (resulting
in no pay until the complainant could be re-paired) were pretextual. As such, CRST is
entitled to summary judgment on plaintiffs’ retaliation claim.




                 negligence;
                 culpable conduct;
                 a defect in a product or its design; or
                 a need for a warning or instruction.

       But the court may admit this evidence for another purpose, such as impeachment
       or — if disputed — proving ownership, control, or the feasibility of precautionary
       measures.
Fed. R. Evid. 407.
                                               41
B.     Motion for Decertification of Hostile Work Environment Class
       1. Parties’ Arguments
       CRST argues that the hostile work environment class must be decertified for the
following reasons:
       a.     Plaintiffs cannot meet the commonality and predominance requirements
       b.     The lack of classwide proof renders certification unmanageable
       c.     Issue certification under Rule 23(c)(4)(A) is improper
       d.     The hostile work environment class as certified is not ascertainable
See Doc. No. 172-1. CRST contends the class must be decertified pursuant to the
commonality and predominance requirements because liability for this claim requires too
much of an individualized analysis. See Doc. No. 172-1 at 7. It further argues that
plaintiffs’ approach to proving the claim based on a compilation of recorded complaints
by divining a pattern or practice out of the underlying circumstances, without the aid of
an expert, is not “common evidence” that is typically necessary for classwide proof. Id.
at 8. It emphasizes that plaintiffs must provide “significant proof” of a “general policy”
to proceed as a class and plaintiffs cannot meet that burden with anecdotal evidence from
only two percent of class members. Id. CRST further contends that plaintiffs’ approach
makes certification unmanageable because the first phase of trial to resolve liability will
result in hundreds of mini-trials, eliminating any efficiency of the certification. Id.
Finally, it argues that the current class definition creates an improper, “win-win”
situation for the plaintiffs, as they will either prevail as to liability at the first phase or,
by virtue of losing, would not be considered members of the class such that this litigation
would have no preclusive effect on them. Id. at 9.
       Plaintiffs argue that CRST has not made any new arguments with regard to
certification and that for the reasons stated in my original order (Doc. No. 85),
certification of the hostile work environment class remains appropriate. See Doc. No.
192-1 at 44-45. They argue they intend to rely on the evidence that supported their
                                              42
original motion for class certification as well as new evidence consisting of Rule 30(b)(6)
testimony, testimonial evidence from CRST managers and documentary evidence (such
as sexual harassment complaint investigation files) produced by CRST. Id. at 49-50.
Plaintiffs argue they are allowed to prove their case using anecdotal evidence from
CRST’s own personnel files to prove the existence of a policy, pattern or practice rather
than statistical evidence. Id. at 57-60. Plaintiffs argue the class is manageable, relying
on the arguments in their initial motion for class certification and the reasons stated in
my order granting certification.      Id. at 65-66.     Finally, they argue the class is
ascertainable, but suggest that the class definition could be revised to those who “have
made a documented complaint” to satisfy any of CRST’s concerns. Id. at 67-68.
       In reply, CRST argues that plaintiffs’ proposed approach of proving their case
with inadmissible and unreliable “summary exhibits” prepared by their trial counsel,
rather than relying on testimony from female drivers, does not establish the requirements
of commonality and predominance. See Doc. No. 197 at 5. It contends that at trial, it
would be entitled to present evidence concerning the full story with respect to each and
every recorded entry in the summary exhibits, which demonstrates why plaintiffs’
proposed approach is unworkable. Id. at 5-6. It argues that proof through anecdotal
evidence alone (without statistical analysis or the aid of an expert) is appropriate only in
a limited number of circumstances (such as when the number of employees is small) and
that the use of such evidence in this case is particularly problematic given the unique
nature of CRST’s workplace. Id. at 7. CRST summarizes its argument as follows:
       Plaintiffs have no evidence, and certainly not the common evidence required
       by Dukes, to prove their class-wide liability theory that highly confidential
       [HR] decisions about investigating and resolving individual complaints
       could somehow incite severe, pervasive, sex-based harassment by male
       drivers, each working on a different truck. They lack support for their
       assumption that any particular disciplinary failure overrode CRST’s explicit
       anti-harassment policy, became known outside the strict confidentiality of
       [HR], was part of a routine everyday company policy of tolerating sexual
       harassment, and engendered a hostile work environment so severe as to
                                            43
       alter the terms of employment of any other female driver – let alone of
       hundreds of other female drivers. They simply presume that every single
       allegation of sexual harassment was true, rose to a level cognizable under
       Title VII, and justified termination of the accused driver.

Id. at 7-8 (emphasis in original).


       2.     Factual Background
       I previously certified the following Hostile Work Environment Class: All women
who were or are employed as team truck drivers by CRST Expedited, Inc. at any time
from October 12, 2013 to the present, who have been subjected to a hostile work
environment based on sex as a result of any of the following alleged CRST policies:
       (1)    failing to find their complaints were corroborated without an
              eyewitness or admission,

       (2)    failing to discipline drivers after complaints were corroborated; and

       (3)    failure to discipline DMs for failing to promptly respond to sexual
              harassment complaints.

Doc. No. 85-54-55. I also certified the issue of whether CRST has any of the following
policies, patterns or practices that create or contribute to a hostile work environment:
       (1)    failing to find their complaints were corroborated without an
              eyewitness or admission

       (2)    failing to discipline drivers after complaints were corroborated and

       (3)    failure to discipline DMs for failing to promptly respond to sexual
              harassment complaints.

Id. Each party has submitted a factual background, some of which overlaps with the
factual background discussed in the certification order. See Doc. No. 85 at 3-18. As
such, I will incorporate that background to the extent it is relevant to the hostile work
environment class and will discuss the parties’ additional representations based on

                                            44
discovery below.
       CRST states that upon receiving a complaint of sexual harassment from one of its
drivers, its first priority is the safety of the complaining driver. Doc. No. 172-1 at 13.
Upon receiving the complaint, an HR employee logs it into its “Positive Work
Environment Employee Relations” spreadsheet and immediately commences an
investigation, which includes gathering pertinent records, developing a line of questioning
and speaking with the accused. Id. It states that each investigation depends on the
circumstances of the complaint and the available sources of proof. After speaking with
the accused regarding the nature and circumstances of her complaint, the HR employee
then looks at whether there are any prior complaints against the accused driver and
considers any relevant documents or communications, interviews any available witness
and interviews the accused. Id. The HR employee then determines whether the complaint
can be corroborated. CRST states that corroboration can come from a variety of sources
and that the test if whether HR is “able to identify that the action was confirmed and that
it took place.” Id. at 13-14. It further states it does not have a policy or practice of
requiring an eyewitness statement or admission to corroborate a complaint.
       Even if the HR employee cannot corroborate the complaint, CRST states it
nonetheless takes remedial measures. It changes the accused male driver’s status to “male
only” and assures the driver will never again be assigned to drive with the complainant.
Id. at 14. These designations last indefinitely and can be removed only by HR. The
accused driver also receives a copy of CRST’s written policy prohibiting harassment via
certified mail. Id. If the complaint is corroborated, the accused driver faces disciplinary
action up to and including termination. HR itself does not impose the discipline but
recommends a course of action to the driver’s DM. Discipline depends on individual
circumstances, including the nature and severity of the corroborated harassment. It could
include verbal warnings, written warnings, counseling sessions with HR, Operations,
Safety, or other personnel, removal of lead driver certification or termination. Id. at 15.
                                            45
      Plaintiffs suggest that authority over drivers is highly centralized. See Doc. No.
192-1 at 5. The drivers’ work is directed by DMs. There are 60 DMs in total and they
all work in the same work area. Approximately 10 operations managers supervise the
DMs. The operations managers report to two directors who report to CRST President,
Cameron Holzer. Id. at 6.
      Carlson has authority over the investigation of all harassment or discrimination
complaints. Id. From June 2013 to approximately April 2014, she was solely responsible
for investigating each of those complaints. Id. By late 2015, Carlson supervised two
other employee relations representatives who assisted in investigating employee
complaints. Id. at 6-7.
      Plaintiffs reference their motion for class certification regarding the sexual
harassment female drivers experience. That summary is as follows:
      Women who worked as team truck drivers for CRST were subjected to
      verbal sexual harassment; offensive sexual conduct; and unwanted physical
      contact including attempted sexual assault. This conduct frequently
      occurred on the team trucks while the drivers were in route. Examples of
      the verbal harassment female drivers experienced include requests or
      demands for sex (Ex. 5 ¶16, 18, 27, 36; Ex. 8 ¶11; Ex. 9 ¶7, 9; Ex. 7 ¶9,
      16, 24, 26, 36, 53); comments about their bodies, come-ons, and other
      forms of verbal harassment (Ex. 4 ¶9-10, 13-15, 22, 27, 32, 56; Ex. 8 ¶38;
      Ex. 9 ¶7; Ex. 7 ¶9, 12, 17, 32, 34, 44, 50, 52; Ex. 5 ¶14, 26, 34-35).
      Examples of offensive conduct they experienced include requests or
      attempts to get into bed with them (Ex. 4 ¶29; Ex. 6 ¶12; Ex. 7 ¶13-14,
      53, 60), being stared at while they slept (Ex. 6 ¶11; Ex. 7 ¶60), and men
      intentionally being unclothed or exposing themselves (Ex. 4 ¶42, 44; Ex. 7
      ¶15). Examples of the unwanted physical contact include attempted sexual
      assault (Ex. 4 ¶44; Ex. 5 ¶28-29), and physical touching, including kissing
      or touching with genitals (Ex. 4 ¶12, 28, 29; Ex. 6 ¶8; Ex. 8 ¶8, 29-30;
      Ex. 9 ¶13; Ex. 7 ¶59). When women resisted the harassment or rejected
      sexual advances, the men harassing them retaliated against them. Examples
      of such retaliation included men kicking them off the truck and abandoning
      them (Ex. 6 ¶17; Ex. 7 ¶27), claiming they left the truck with no
      authorization (Ex. 4 ¶34), taking measures to stop them from
      communicating with dispatch (Ex. 8 ¶13; Ex. 7 ¶19-21), spreading rumors
                                          46
       about them (Ex. 7 ¶29), threatening to harm them (Ex. 5 ¶42-43; Ex. 8
       ¶12; Ex. 7 ¶18, 31, 55), making false reports about the woman to dispatch
       (Ex. 6 ¶18; Ex. 8 ¶35; Ex. 7 ¶45), calling the police on them (Ex. 8 ¶31),
       destroying their belongings (Ex. 6 ¶19), holding them captive (Ex. 5 ¶41-
       46), and/or physically assaulting them (Ex. 6 ¶21; Ex. 8 ¶19).

Doc. No. 35-1 at 13-14. Plaintiffs contend that although HR considers whether there are
prior complaints against the accused driver as part of its investigation into a sexual
harassment complaint, Carlson stated in her capacity as a Rule 30(b)(6) witness that the
existence of prior complaints will not impact CRST’s determination as to whether the
instant complaint is deemed corroborated. Doc. No. 192-1 at 14. The relevant facts for
each of the three alleged policies will be discussed below.


              a.     Failure to Corroborate Complaints Without an Eyewitness or
                     Admission
       Plaintiffs rely on the following testimony from Carlson regarding the existence of
CRST’s alleged failure to corroborate a complaint in the absence of an eyewitness or
admission:
       Q:     If the allegations of harassment concerned behavior that occurred on
              the truck while the drivers are there together, would it ever be
              possible for you to find that harassment was corroborated based on
              evidence other than a third person eyewitness who was on the truck
              seeing harassment?

       A:     Not unless there was an admission by the accused individual.

Id. at 15. Plaintiffs contend that CRST’s business records confirm this policy, which
plaintiffs have compiled in summary fashion pursuant to Federal Rule of Evidence 1006.
See Plaintiffs’ Figure 1 and 2. They state that the records reveal that either an eyewitness
or an admission was the basis of 54 out of the 56 total corroborated cases. Doc. No. 188
at 16. Plaintiffs rely on the anecdotal examples from their motion for class certification
demonstrating that CRST disregarded evidence that could have corroborated sexual
                                      47
harassment. Id.
      Now that they have compiled a list of all documented complaints of sexual
harassment made by female drivers against male drivers during the class period that
CRST deemed not to have been corroborated, plaintiffs contend the basis for their pattern
or practice claim is even stronger. They state that CRST found 209 sexual harassment
complaints made by female drivers not to be corroborated during the class period. Id.
They note that in 60 percent of those cases (124 out of 209), CRST’s investigation records
show that it disregarded evidence that could have potentially corroborated the victim’s
complaint, but did not consider that evidence to be eyewitness testimony or an admission
of sexually harassing conduct. Id. at 17. In 36 cases, a witness was identified who could
have provided evidence supporting that victim’s complaint (such as witnesses who heard
harassment over the phone or saw the harasser’s conduct before or after the time the
drivers were on the truck). Id. In 19 cases, evidence existed that could have supported
the victim’s complaint (including text messages, pictures, a police report, or some other
document that CRST either did not obtain or refused to credit). Id. In 52 cases, the
alleged harasser made admissions that could have supported the victim’s complaint, but
that CRST did not deem an admission of sexual misconduct. Id. Finally, in 17 cases
more than one of these additional forms of evidence was available. Id. Plaintiffs
conclude that in nearly 60 percent of “uncorroborated” cases, CRST either refused to
obtain or credit evidence that could have distinguished the case from a true “he said/she
said” situation. Id.
      Plaintiffs assert that when confronted with examples of CRST refusing to find a
complaint had been corroborated in light of this evidence, Carlson said she could not
answer. Id. at 18. For instance, when Leslie Fortune complained about her lead driver,
Carlson confirmed that this lead driver lied to HR when he stated he had not required
Fortune to share a hotel room with only one bed. Id. Carlson deemed Fortune’s
complaint uncorroborated. When asked why the lead driver was terminated only for
                                           48
texting while driving when she was able to confirm that he had required a student to stay
in a hotel room with only one bed in it and lied to HR about it, Carlson replied, “I can’t
answer that.” Id.
       Fortune also complained that a co-driver called her a “lot lizard” (truck driver
slang for prostitute) to another driver. Id. The investigation form shows that Carlson
left a message for the driver to whom the statement was made but never followed up,
even though she conceded that drivers are required to cooperate with HR investigations.
Id. She also did not make any further efforts to reach out to three other witnesses Fortune
had identified beyond leaving them a single telephone message. Id.
       Plaintiffs identify one other specific example involving Fortune and an additional
example involving Claudia Lopez. Id. at 19-20. In both instances, Carlson deemed the
complaint uncorroborated, even though there was evidence that could have suggested it
was true, such as statements by the accused or witnesses who were never contacted. Id.
Plaintiffs discuss two additional examples of uncorroborated complaints with supporting
evidence that were handled by the two employee relations representatives. Id. at 21.
Plaintiffs state that these examples and others in the investigation forms demonstrate the
alleged policy, pattern or practice of failing to find a complaint is corroborated in the
absence of eyewitness testimony or an admission by the accused. Id. at 22.


              b.     Failure to Discipline When Complaints are Corroborated
       Plaintiffs argue CRST has a policy, pattern or practice of failing to discipline
drivers when complaints are corroborated. While CRST states that HR merely makes a
recommendation to DMs and operations managers regarding any discipline following a
harassment complaint, plaintiffs provide deposition testimony from a DM and operations
manager stating that he had no personal involvement in disciplining drivers outside of
what HR instructed him to do. Id. Another DM during the class period also stated that
“I just, in the end, was either told ‘male only,’ ‘female-only,’ ‘terminated.’”         Id.
                                            49
Plaintiffs state that these designations of “male only” are not disciplinary, as they do not
reduce a driver’s pay and are not considered a disciplinary warning. Plaintiffs state that
these same designations were used in many cases even when CRST found a sexual
harassment complaint to be uncorroborated. Id. at 22-23. They also note that even CRST
does not claim that its practice of sending the accused driver a copy of CRST’s sexual
harassment policy is a disciplinary action. Id. at 23.
       In addition to the anecdotal examples provided in their motion for class
certification, plaintiffs argue that based on CRST’s own records, CRST imposed no
discipline in over 60 percent of cases (34 out of 56) where CRST deemed some sexually
harassing conduct to have been corroborated.        Id. at 23.    Plaintiffs summarize 12
instances where HR corroborated some sexually harassing conduct, but none of the
harassing drivers were disciplined in any way, warned, or directed to sit through a PWE
training. Id. at 23-27.


              c.     Failing to Discipline DMs Who Do Not Promptly Respond
                     Appropriately to Complaints
       Plaintiffs note that Stastny stated in her deposition that DMs who receive sexual
harassment complaints and do not immediately convey those complaints to HR should be
disciplined if they permit the truck to continue driving after learning of the sexual
harassment complaint.
       Q:     If a driver manager doesn’t immediately convey a sexual harassment
              complaint that they have learned of to HR, they should receive some
              form of discipline, right?

       A:     Correct.

       Q:     And same with a situation where the driver manager has permitted
              the truck to continue onward past the point where they learned about
              a sexual harassment complaint situation on the truck, right?

       A:     Correct.
                                            50
Doc. No. 192-1 at 27. An operations manager also admitted that DMs are required to
notify HR of a sexual harassment complaint “[a]s soon as they conclude the conversation”
in which they become aware of the complaint. Id. at 28. Carlson also testified as CRST’s
Rule 30(b)(6) witness that a DM who receives a sexual harassment complaint is required
to split the drivers. Id. Plaintiffs note that HR does not regularly review how DMs
respond to sexual harassment. Id. Stastny could not recall a single instance in which a
DM was terminated for failing to comply with CRST’s policy of reporting sexual
harassment complaints to HR or disciplined for failing to appropriately handle a sexual
harassment complaint. Id.
       HR decides whether to discipline a DM for mishandling a sexual harassment
complaint. When discipline is imposed upon a DM who has failed to appropriately handle
a sexual harassment complaint, a disciplinary action form is filled out and stored in the
employee’s file and within the HR employee relations files. Id. at 29. In discovery,
plaintiffs requested all disciplinary action forms relating to any DM’s failure to timely or
properly respond to a complaint of sexual discrimination or sexual harassment. Id. Only
three forms were produced for the class period. Id. None of those disciplinary actions
related to the anecdotes plaintiffs referenced in their motion for class certification. Id.
       Plaintiffs then summarize 29 examples in which a complaint was allegedly
mishandled and the DM did not receive any discipline, beyond a written warning in one
instance and a three-day suspension in another. Id. at 29-31. Plaintiffs note that those
examples are not an exclusive list of all failures by a DM to appropriately handle a sexual
harassment complaint. Because there are only three documented occasions of a DM
being disciplined, plaintiffs contend the extent of this failure can only grow as they
uncover more examples. Id. at 32.
       Plaintiffs further argue that failing to discipline DMs exacerbates the problem
because the DMs can continue mishandling complaints without consequence. Id. They

                                             51
cite an example of a DM who failed to immediately separate the drivers upon receiving
a complaint but was not disciplined – even though HR had knowledge of how the DM
handled the incident. Id. at 32-33. They cite another instance of the same DM taking
no action regarding a complaint. Id. at 33. HR spoke with the DM and the DM admitted
telling the complainant to “put her big girl panties on.” Id. HR told the DM the comment
was unprofessional and should not be used going forward. The DM was not disciplined
for the comment, or failing to separate the drivers and escalate the complaint to HR. Id.
      The same DM then handled a complaint from a student driver against a lead driver.
Id. The DM forwarded an email chain between the two drivers to HR, which revealed
that the DM failed to promptly separate the drivers and ultimately had them deliver the
load before separating them.      The DM also made the following comment to the
complainant:
      That is strange because I have never had any one ever complain about that
      about him . . and he trains most women because we don’t’ [sic] have very
      many that will train women, . [sic] Unfortunately I will need to address this
      immediately in the morning with HR . .and it is too bad because he is a
      good trainer w/ good knowledge. I will figure out where to get you to . .
      are you okay for the night?

Id. at 34. The DM was not disciplined for how this complaint was handled. Id. at 35.
      On a fourth occasion, this same DM handled another complaint by telling the
complainant to deliver the load and then the drivers could separate at a CRST terminal.
Id. When interviewed by HR, the complaining driver explained the DM’s response.
When HR spoke to the DM, the DM made admissions revealing the complaint had been
mishandled and HR told the DM that when a driver mentions harassment, the DM should
remove her right away. The DM, again, was not disciplined. Id. at 36.
      Plaintiffs cite examples with another DM in which a driver complained that her
lead driver slept in the truck nude and refused to stop when she told him it bothered her.
Id. at 37. She told HR that her DM asked if she could deal with it one more day. This

                                           52
DM was not disciplined for failing to immediately separate the drivers. On another
occasion, a driver similarly reported to HR that upon complaining of her co-driver’s
inappropriate behavior, the DM tried to require her to keep driving to move the load.
The DM was not disciplined and was subsequently promoted to operations manager, a
position supervising other DMs. Id.
       Plaintiffs allege that under this operations manager’s supervision, other DMs
engaged in similar behavior. They cite an example of a female driver who reportedly
got off the truck after her co-driver approached her in his boxers, sat on her bed while
she was lying down, watched videos of half-naked women in the cab of the truck and
slapped her on the back several times while she was driving. Id. The driver reported
that her DM hung up on her and did nothing to assist her with getting a hotel or
transportation. The DM admitted that he probably should have sent an email to HR
conveying the sexual harassment complaint, but neither the DM nor the operations
manager were disciplined. Id. at 38.
       In sum, plaintiffs contend that CRST repeatedly failed to discipline DMs for failure
to follow its policy of immediately separating drivers upon receipt of a sexual harassment
complaint and escalate that complaint to HR. They suggest that DMs are incentivized to
keep the trucks moving because stopping them due to sexual harassment complaints will
affect their compensation metrics. Plaintiffs allege sexual harassment is allowed to thrive
under this purported policy, pattern or practice of failing to discipline DMs for
mishandling complaints.


       3.     Applicable Law
       Federal Rule of Civil Procedure 23 governs class certification. Under Rule 23(a),
the party seeking certification must demonstrate:
              (1)    the class is so numerous that joinder of all members is
                     impracticable
              (2)    there are questions of law or fact common to the class
                                             53
              (3)     the claims or defenses of the representative parties are typical
                      of the claims or defenses of the class, and
              (4)     the representative parties will fairly and adequately protect the
                      interests of the class.

The proposed class must also satisfy at least one of the three requirements under Rule
23(b). I found that the hostile work environment class was properly certified under Rule
23(b)(3), which requires that “the questions of law or fact common to class members
predominate over any question affecting only individual members, and that a class action
is superior to other available methods for fairly and efficiently adjudicating the
controversy.” Fed. R. Civ. P. 23(b)(3). Because commonality and predominance are
the two primary bases upon which CRST argues class certification is inappropriate, I will
focus on those aspects of Rule 23(a) and Rule 23(b)(3).
       “Commonality requires a showing that class members ‘have suffered the same
injury.’” Powers v. Credit Mgmt. Servs., 776 F.3d 567, 571 (8th Cir. 2015) (quoting
Falcon, 457 U.S. at 157). This requirement is satisfied when the legal question “linking
the class members is substantially related to the resolution of the litigation.” DeBoer v.
Mellon Mortg. Co., 64 F.3d 1171, 1174 (8th Cir. 1995) (quoting Paxton, 688 F.2d at
561). “Their claims must depend upon a common contention – for example, the assertion
of discriminatory bias on the part of the same supervisor.” Wal-Mart Stores, Inc. v.
Dukes, 564 U.S. 338, 350 (2011). “That common contention, moreover, must be of
such a nature that it is capable of classwide resolution – which means that determination
of its truth or falsity will resolve an issue that is central to the validity of each one of the
claims in one stroke.”      Id.   The commonality requirement cannot be satisfied by
demonstrating that class members have all suffered a violation of the same provision of
law.” Bennett v. Nucor Corp., 656 F.3d 802, 814 (8th Cir. 2011). “Plaintiffs cannot
‘simply leap from the premise that they were the victims of discrimination to the position
that others must also have been.’” Gonzalez v. Brady, 136 F.R.D. 329, 331 (D.D.C.
1991) (quoting Morrison v. Booth, 763 F.2d 1366, 1371 (11th Cir. 1985)).
                                         54
       Rule 23(b)(3) requires a finding “that the questions of law or fact common to class
members predominate over any questions affecting only individual members and that a
class action is superior to other available methods for fairly and efficiently adjudicating
the controversy.”     Powers, 776 F.3d at 569.        Rule 23(b)(3) is composed of two
requirements: predominance and superiority. Common questions must “predominate
over any questions affecting only individual members” and class resolution must be
“superior to other available methods for the fair and efficient adjudication of the
controversy.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 615 (1997). The rule
lists the following factors are pertinent to these findings:
       (A)    the class members’ interests in individually controlling the
              prosecution or defense of separate actions;
       (B)    the extent and nature of any litigation concerning the controversy
              already begun by or against class members;
       (C)    the desirability or undesirability of concentrating the litigation of the
              claims in the particular forum; and
       (D)    the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3).
       “The predominance inquiry ‘tests whether proposed classes are sufficiently
cohesive to warrant adjudication by representation.’” Elkins v. American Showa Inc.,
219 F.R.D. 414, 419 (S.D. Ohio 2002) (quoting Bacon v. Honda of America Mfg., Inc.,
205 F.R.D. 466, 486 (S.D. Ohio 2001)). It is not satisfied if “individual questions . . .
overwhelm the questions common to the class.” Ebert v. General Mills, Inc., 823 F.3d
472, 478-79 (8th Cir. 2016) (quoting Amgen Inc. v. Conn. Ret. Plans & Trust Funds,
133 S. Ct. 1184, 1196 (2013)). “An individual question is one where ‘members of a
proposed class will need to present evidence that varies from member to member,’ while
a common question is one where ‘the same evidence will suffice for each member to
make a prima facie showing [or] the issue is susceptible to generalized, class-wide proof.”
Ebert, 823 F.3d at 479 (quoting Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045
(2016)). With regard to predominance, the Eighth Circuit has stated:
                                         55
       When determining whether common questions predominate, a court must
       conduct a limited preliminary inquiry, looking behind the pleadings, but
       that inquiry should be limited to determining whether, if the plaintiffs’
       general allegations are true, common evidence could suffice to make out a
       prima facie case for the class. While limited in scope, this analysis should
       also be rigorous.

In re Zurn Pex Plumbing Prod. Liab. Litig., 644 F.3d at 618 (internal citations and
quotation marks omitted). “In conducting this preliminary inquiry, however, the court
must look only so far as to determine whether, given the factual setting of the case, if the
plaintiffs[’] general allegations are true, common evidence could suffice to make out a
prima facie case for the class.” Blades, 400 F.3d at 566. The predominance requirement
is “far more demanding” that Rule 23(a)’s commonality requirement. Amchem, 521 U.S.
at 623-24. “In contrast to Rule 23(a)(2), the issue of predominance under Rule 23(b)(3)
is qualitative rather than quantitative.” Ebert, 823 F.3d at 478.
       A class action also requires plaintiffs to prove by a preponderance of the evidence
that the defendant engaged in a “pattern or practice of unlawful discrimination in various
company policies.” Jenson v. Eveleth Taconite Co., 824 F. Supp. 847, 860 (D. Minn.
1993) (citing Craik v. Minnesota State Univ. Bd., 731 F.2d 465, 470 (8th Cir. 1984)).
To establish a pattern or practice the discriminatory acts must not be “isolated,
insignificant or sporadic” but must be “repeated, routine, or of a generalized nature.”
Jenson, 824 F. Supp. at 860 (citing Catlett v. Missouri Highway and Transp. Comm’n,
828 F.2d 1260, 1265 (8th Cir. 1987)). The discrimination should be “the company’s
standard operating procedure – the regular rather than the unusual practice.” Jenson II,
824 F. Supp. at 860 (citing Teamsters, 431 U.S. at 360-62). For instance, the pattern or
practice theory could be that the employer “created and maintained a sexually hostile and
abusive work environment . . . because it tolerated . . . individual acts of harassment by
its employees by refusing to take notice of, investigate, and/or discipline the workers
who sexually harassed employees.” E.E.O.C. v. Mitsubishi Motor Mfg. of America,

                                            56
Inc., 990 F. Supp. 1059, 1069 (C.D. Ill. 1998).
         Sexual harassment that is “sufficiently severe or pervasive to alter the conditions
of the victim’s employment and create an abusive working environment” constitutes
unlawful sex-based discrimination under Title VII. Meritor Sav. Bank, FSB v. Vinson,
477 U.S. 57, 73 (1986). To prove a claim of hostile work environment, plaintiffs must
prove (1) that they are members of a protected group, (2) that they were subjected to
unwelcome sexual harassment, (3) that the harassment was based on sex, (4) that the
harassment affected a term, condition or privilege of her employment and (5) their
employer knew or should have known of the harassment and failed to take appropriate
remedial action. Nichols v. Tri-National Logistics, Inc., 809 F.3d 981, 985 (8th Cir.
2016).        “Actionable harassment must have been both objectively and subjectively
offensive affecting a term of employment.” Id. (citing Bainbridge v. Loffredo Gardens,
Inc., 378 F.3d 756, 759 (8th Cir. 2004)).


         4.      Analysis
         As noted in my previous order, plaintiffs advocated for a Teamsters approach to
their putative class action, which would bifurcate the case into two phases: liability and
damages. See Teamsters, 431 U.S. at 360-62; Jenson, 824 F. Supp. at 875-76 (applying
modified Teamsters framework to pattern or practice hostile work environment claim). I
found that Phase I would determine whether CRST created or tolerated a hostile work
environment by way of the three stated policies. If liability is established, each case
would then proceed to Phase II to determine damages. As discussed below, this method
is not as simple as it might seem in the context of a hostile work environment pattern or
practice claim in which plaintiffs seek monetary and injunctive relief.
         In my order certifying the classes, I noted that some courts applying the Teamsters
approach for a pattern or practice hostile work environment claim find that only the
objective component needs to be established during Phase I. See Mitsubishi Motor Mfg.,
                                             57
990 F. Supp. at 1078 (“All that the EEOC will have established in Phase I by a finding
of pattern or practice is that an objectively reasonable person would find that, as a whole,
the environment within the company is hostile and that the company was on notice of and
was negligent regarding the systemic problem.”).17 In Phase II, the individual plaintiffs
must then prove the subjective component to demonstrate they are part of the affected
class.    See Bremiller v. Cleveland Psychiatric Inst., 195 F.R.D. 1, 25, 26 (2000)
(describing the two-phase approach for class action claims alleging pattern or practice of
hostile work environment as a result of sexual harassment). Phase II would also involve
individual determinations of damages. See Bremiller, 195 F.R.D. at 31 (“Whether
individual class members are entitled to damages that resulted from the alleged policy of
harassment is relevant only during the recovery phase of the proceedings and will be
determined therein should a jury find Defendants liable for tolerating a policy of sexual
harassment.”). Upon closer examination, and based on the additional record now before
me, I find that Phase I may involve additional considerations beyond whether CRST
created or contributed to a hostile work environment through the three alleged policies,
patterns or practices.
         The Teamsters Court defined the first stage as follows:
                  The plaintiff in a pattern-or-practice action is the Government, and
         its initial burden is to demonstrate that unlawful discrimination has been a
         regular procedure or policy followed by an employer or group of
         employers. At the initial, “liability” stage of a pattern-or-practice suit the
         Government is not required to offer evidence that each person for whom it
         will ultimately seek relief was a victim of the employer's discriminatory
         policy. Its burden is to establish a prima facie case that such a policy
         existed. The burden then shifts to the employer to defeat the prima facie


17
  Pattern or practice claims may be brought by the Equal Employment Opportunity Commission
(EEOC) or by a class pursuant to Rule 23(a). The same liability standards apply. See E.E.O.C.
v. Dial Corp., 156 F. Supp.2d 926 (N.D. Ill. 2001) (referencing both EEOC and class actions
in discussing liability).

                                              58
       showing of a pattern or practice by demonstrating that the Government's
       proof is either inaccurate or insignificant....

              If an employer fails to rebut the inference that arises from the
       Government's prima facie case, a trial court may then conclude that a
       violation has occurred and determine the appropriate remedy. Without any
       further evidence from the Government, a court's finding of a pattern or
       practice justifies an award of prospective relief. Such relief might take the
       form of an injunctive order against continuation of the discriminatory
       practice, an order that the employer keep records of its future employment
       decisions and file periodic reports with the court, or any other order
       “necessary to ensure the full enjoyment of the rights” protected by Title
       VII.

Teamsters, 431 U.S. at 360–61 (citation omitted). In discussing the employer’s defense,
the Court noted:
               The employer's defense must, of course, be designed to meet the
       prima facie case of the Government. We do not mean to suggest that there
       are any particular limits on the type of evidence an employer may use. The
       point is that at the liability stage of a pattern-or-practice trial the focus often
       will not be on individual hiring decisions, but on a pattern of discriminatory
       decisionmaking. While a pattern might be demonstrated by examining the
       discrete decisions of which it is composed, the Government's suits have
       more commonly involved proof of the expected result of a regularly
       followed discriminatory policy. In such cases the employer's burden is to
       provide a nondiscriminatory explanation for the apparently discriminatory
       result.

Id. at 360-61, n. 46. While that approach worked in Teamsters (a race discrimination
case), it does not fit neatly into the pattern or practice claim of hostile work environment.
As one court has explained:
              [I]n a race discrimination case[,] it is clear why a pattern or practice
       should have an effect on an employer’s liability to individual claimants. If
       an employer has an established policy of making employment decisions with
       racial animus in violation of Title VII, it is likely that any specific
       employment decision also violates Title VII, and if a particular decision was
       not discriminatory, the employer is in the best position to show why.
       However, the impact of a pattern or practice finding in a hostile work
                                            59
       environment sexual harassment case is not so clear. In contrast with a race
       discrimination case – where the focus is on the employer’s basis for making
       an employment decision that adversely affected the claimant – a sexual
       harassment case centers on the gravity of the conduct to which a claimant
       was exposed. The sexual harassment suffered by the claimant must have
       been severe or pervasive enough (measured both objectively and
       subjectively) to constructively alter the terms or conditions of the claimant’s
       employment by creating a hostile work environment. Otherwise, no Title
       VII violation has occurred. Therefore, a finding that an employer had a
       pattern or practice of tolerating sexual harassment in violation of Title VII
       does not necessarily establish that an individual claimant was exposed to
       harassment or that the harassment an individual claimant suffered violates
       Title VII. It is thus unclear what effect a pattern or practice finding should
       have on an individual claimant’s suit for damages.

E.E.O.C. v. Int’l Profit Assocs., No. 01 C 4427, 2007 WL 3120069, at *3 (N.D. Ill.
Oct. 23, 2007).
       Thus, a hostile work environment claim presents two primary questions for the
trier of fact: (1) was the complainant, “because of her sex, subjected to such hostile,
intimidating, or degrading behavior, verbal or nonverbal, as to affect adversely the
conditions under which she worked” and (2) was “the defendant’s response or lack
thereof to its employees’ behavior . . . negligent.” Mitsubishi Motor Mfg., 990 F. Supp.
at 1071 (quoting Carr v. Allison Gas Turbine Div., General Motors Corp., 32 F.3d 1007,
1009 (7th Cir. 1994)). CRST argues plaintiffs have only addressed the second question
and their evidence as to the first question is insufficient to sustain a class.
       Plaintiffs have done little to explain precisely how their hostile work environment
claim should be tried and where the certified issue fits into the overall method of proving
liability and damages. Aside from advocating for a bifurcated approach (which I accepted
in my order certifying the classes), plaintiffs have not explained how they intend to prove
their hostile work environment claim on a class basis. Indeed, in resisting CRST’s motion
for decertification, plaintiffs have offered no further detail regarding how they expect to
prove each element of a pattern or practice hostile work environment claim prior to
                                              60
reaching the issue of whether CRST tolerates a hostile work environment through the
three alleged policies. Examining how such a case could be tried has guided my analysis
as to whether any part of plaintiffs’ hostile work environment claim should be certified
as a class under Rule 23(a) and 23(b)(3).
       Int’l Profit Assocs. contains a helpful analysis of how a policy, pattern or practice
claim of hostile work environment would play out at trial. In that case, the court carefully
considered the bifurcated approach of Teamsters and how it had been used in other cases.
It rejected the EEOC’s argument that the objective element of the hostile work
environment claim could be determined at the pattern or practice phase. The EEOC had
essentially argued that it intended to prove the objective component by showing that
sexual harassment that occurred company-wide was sufficiently severe or pervasive such
that a reasonable person would find the work environment as a whole to be hostile. The
court rejected this approach with the following reasoning:
              The EEOC’s belief that it can meet its burden of proof on the
       objective element by aggregating the acts of harassment to which all the
       claimants were subjected to derives primarily from Mitsubishi, which
       eliminated the objective component of the severe or pervasive test at the
       individual stage. As discussed above, the court’s rationale for doing so was
       that “[a]lthough ‘isolated’ or ‘sporadic’ instances of harassment . . . are
       typically not enough to establish hostile environment sexual harassment,
       single instances of conduct must be taken together with the continuous
       pattern of harassment in the workplace, which was established at the pattern
       or practice phase.” Mitsibishi [sic], 990 F. Supp. at 1081. The court
       therefore permitted the individual claimants to rely on the objective showing
       made as to the entire workplace at the pattern or practice phase rather than
       requiring them to make individual showings that the specific harassment
       they suffered was objectively severe. Id. at 1079-81.

             The court declines to follow Mitsubishi’s approach (and,
       concurrently, that adopted in Dial and Jenson) because the court does not
       see how Mitsubishi can be reconciled with the Supreme Court’s hostile work
       environment jurisprudence. In Meritor Sav. Bank, FSB v. Vinson, 477 U.S.
       57 (1986), the case in which the Supreme Court first articulated what has
       been the governing hostile work environment test for more than twenty
                                           61
years, the Court stated that “[f]or sexual harassment to be actionable, it
must be sufficiently severe or pervasive to alter the terms or conditions of
[the victim’s] employment and create an abusive working environment.”
Id. at 67 (alteration in original) (citation and internal quotation marks
omitted). If the conduct at issue does not reach the Meritor threshold, no
Title VII violation has occurred. Burlington Indus., Inc. v. Ellerth, 524
U.S. 742, 752 (1998) (citing Meritor, 477 U.S. at 65).

        The Court elaborated on the Meritor test in Harris v. Forklift Sys.,
Inc., 510 U.S. 17, 21 (1992), holding that sexual harassment is actionable
only where the conduct at issue is “severe or pervasive enough to create an
objectively hostile or abusive work environment – an environment that a
reasonable person would find hostile or abusive.” Id. The Court also held
that the plaintiff must subjectively perceive the environment to be hostile,
for otherwise the conditions of the plaintiff’s employment have not actually
been altered, regardless of whether a reasonable person would believe them
to be. Harris, 510 U.S. at 21-22. Thus, the state of the law following
Harris can be summarized as follows: “[I]n order to be actionable under
the statute, a sexually objectionable environment must be both objectively
and subjectively offensive, one that a reasonable person would find hostile
or abusive, and one that victim in fact did perceive to be so.” Faragher v.
City of Boca Raton, 524 U.S. 775, 788 (1998).
                                     ....
        The Court’s hostile work environment cases demonstrate that it
intended to construct a test that would prevent eggshell plaintiffs – those
who are offended by comments or actions that would not offend a
reasonable person – from recovering under Title VII. The objective inquiry
functions as a limitation on suits attacking the ‘genuine but innocuous
differences in the ways men and women routinely interact with members of
the same sex and of the opposite sex.’” Id. (quoting Oncale v. Sundowner
Offshore Servs., Inc., 523 U.S. 75, 81 (1998)). But the EEOC’s proposed
method of proof – and, in the court’s opinion, that endorsed by Mitsubishi,
et al. – would strip the limitation of its significance in a pattern or practice
case. Under the EEOC’s theory, if IPA is found to have a policy of
tolerating severe or pervasive sexual harassment, then every woman who
was exposed to any form of sexual harassment at IPA, however trivial,
would be entitled to damages so long as she was subjectively offended by
the conduct she was exposed to. In other words, a woman who experienced
only an untoward glance or an isolated remark could nonetheless recover
compensatory and punitive damages so long as she was subjectively
                                      62
offended. This scenario is inconsistent with the principles announced in
Meritor and Harris, and the court does not believe that the Supreme Court
would sanction such a result, even in the context of a pattern or practice
case.

        This is not to say, however, that the terms or conditions of
employment are not altered when an employer has a policy of allowing
severe or pervasive harassment to occur in its workplace. A policy of
tolerating such behavior is itself a Title VII violation, but proof of such a
policy establishes only that the employer behaved improperly with respect
to a protected group in general, and therefore justifies only injunctive relief
under Teamsters. That an employer has such a general policy does not
mean that every employee who was harassed has been exposed to
harassment meeting the Meritor threshold, and thus does not mean that the
terms and conditions of employment have been altered for each employee
who experienced harassment. It is entirely possible for an employee to
work at a business with a policy of tolerating actionable sexual harassment,
yet be exposed to harassment in only the most superficial of ways.

       Of course, the extent to which a particular employee was exposed to
the conduct relied on by the EEOC to prove the company’s hostile work
environment (at the pattern or practice phase) is relevant to that employee’s
individual hostile environment claim. But this is only to say, as Harris
instructed, that the totality of each employee’s circumstances, not isolated
instances, determine whether sexual harassment is actionable. The court
therefore agrees with Mitsubishi that the work environment as a whole may
be relevant to an individual claimant’s experience, see 990 F. Supp. at
1081, but disagrees that an individual claimant can satisfy her burden on
the objective element by aggregating all claimants’ experiences. Instead,
the court will focus on the conduct to which each individual claimant was
exposed. This approach is more consistent with the Court’s admonition in
Meritor and Harris that a Title VII violation occurs only when the
harassment to which a particular claimant is exposed is so severe or
pervasive that a reasonable person would be offended.

        The court therefore agrees with IPA that the claimants cannot be
relieved of their burden to make an objective showing at the individual
phase of this lawsuit if the EEOC prevails on the pattern or practice aspect
of this case in Phase I. An objective showing will be required at both Phase
I and Phase II. At Phase I, the EEOC will be required to prove that a
                                      63
      reasonable person would find the sexual harassment occurring globally at
      IPA so severe or pervasive that the work environment as a whole was hostile
      or abusive toward women. At Phase II, the EEOC must also show that the
      harassment to which each individual claimant was exposed is severe or
      pervasive enough to be actionable.

Int’l Profit Assocs., Inc., 2007 WL 3120069, at *12-14.
      I agree with this approach as it applies to this case, particularly given the manner
in which the sexual harassment is alleged to have occurred here – in trucks and by one
individual against another. It would be unfair to conclude that a work environment as a
whole is hostile by tallying up all instances of sexual misconduct when each person in the
class may have been subject to only one of those instances and unaware of the others.
For that reason, Phase II must involve the question of whether the conduct particular to
each individual is objectively and subjectively offensive.
      The district court in Int’l Profit Assocs. explained this as follows:
      As discussed above, proof that the employer had a policy of tolerating
      unlawful sexual harassment does not necessarily make it more likely that
      any particular claimant was subject to actionable sexual harassment.
      Rather, a particular claimant could have experienced only mundane
      comments, even though the employer had a practice of tolerating far more
      objectionable actions. Thus, to remain consistent with the goals of Title
      VII, as articulated by the Supreme Court, each claimant must demonstrate
      that the harassment she experienced meets the objective threshold of
      Meritor and Harris. Nor would the employer be in a better position than
      the employee to demonstrate that the harassment experienced by a given
      plaintiff was not sufficiently severe or pervasive. To the contrary, each
      individual claimant should have knowledge of the specific harassment she
      experienced, and the relevant inquiry is whether this conduct, taken as a
      whole, would render the work environment hostile to a reasonable person.
      Thus, shifting the burden on the objective element to the employer at the
      individual phase does not make sense under Teamsters.

Id. at *15. I agree with the general framework discussed by the District of Northern
Illinois regarding how a pattern or practice claim of hostile work environment should
proceed. See id. at *17 (summarizing the legal framework for trial). Because plaintiffs
                                         64
are seeking more than injunctive relief, and this is a class action – rather than an action
brought by the EEOC – I must consider whether this approach is compatible with the
requirements of Rule 23(a) and Rule 23(b)(3).
       CRST argues that plaintiffs are unable to meet the commonality requirement under
Rule 23(a) and the predominance and superiority requirements under Rule 23(b)(3).
When applying the above framework in the context of a class action, it becomes obvious
that individual issues will predominate common ones under Rule 23(b)(3). Even at Phase
I, proof of the alleged sexual harassment will consist of individual and separate instances
of conduct rather than conduct to which multiple women were exposed.              Compare
E.E.O.C. v. Pitre, Inc., 908 F. Supp. 2d 1165, 1177-78 (D.N.M. 2012) (“because the
EEOC’s claims fall within the same course of conduct and do not present great individual
differences, bifurcation of this matter would increase the efficiency of the trial and is
appropriate.”).
       Jenson v. Eveleth Taconite Co., 130 F.3d 1287 (8th Cir. 1997), involved a class
action pattern or practice hostile work environment claim and utilized a modified
Teamsters model, which the Eight Circuit adopted. Jenson is distinguishable from this
case, however, in one important way. In Jenson, the alleged conduct involved sexually
explicit graffiti and posters found in common areas such as the lunchroom, lockers, desks,
offices, vehicles, elevators, women’s restrooms, inter-office mail and company bulletin
boards. See Jenson v. Eveleth Taconite Co., 824 F. Supp. 847, 880 (D. Minn. 1993).
While women individually experienced unwelcome touching, including kissing, pinching
and grabbing and offensive language, generic comments were also made to groups of
women. Id. Here, the alleged conduct almost exclusively involves actions perpetuated
by one individual against another individual in an isolated environment, not conduct in a
common environment directed against several women at once. This is relevant to the
proof plaintiffs intend to use to at Phase I to establish the offensive conduct, which is an
element that plaintiffs have failed to address and that does not appear to be amenable to
                                            65
common evidence.
       CRST argues that plaintiffs’ approach of examining each individual complaint in
order to extrapolate some common policy, pattern or practice in the aggregate, and
without any expert analysis, is insufficient to certify a class. See Doc. No. 172-1 at 27.
Plaintiffs’ evidence primarily consists of CRST records during the relevant time period
as to how CRST handled sexual harassment complaints and summary exhibits prepared
by plaintiffs’ counsel based on those records. Plaintiffs argue the three alleged policies,
patterns and practices are borne out by these records.
       Even if plaintiffs are correct on this point, CRST argues that the policies, patterns
and practices that plaintiffs identify would address only the second aspect of a hostile
work environment claim as identified above – the employer’s response. See Doc. No.
197 at 20. CRST argues that plaintiffs have failed to describe how they intend to prove
the other elements of a hostile work environment at Phase I and contends that proof of
these elements cannot involve common evidence because each alleged incident of sexual
harassment took place in isolation from any other. This raises the question of whether
an employer’s common response to individualized hostile conditions can form the entire
basis of a hostile work environment claim.
       I find that it cannot. Plaintiffs are not alleging that CRST’s policies, patterns or
practices themselves are the harassing conduct, but the means by which CRST tolerates,
encourages and allows sexual harassment in the workplace.           As CRST notes, this
addresses the second part of a hostile work environment claim (the employer’s response),
but the first part (the unwelcome sexual harassment and the severity of such harassment),
is equally important to establish liability. Aside from the employer’s alleged negligence,
plaintiffs must prove: (1) that they are members of a protected group, (2) that they were
subjected to unwelcome sexual harassment, (3) that the harassment was based on sex, (4)
that the harassment affected a term, condition or privilege of their employment. See Hall
v. Gus Const. Co., 842 F.2d 1010, 1013 (8th Cir. 1998). The harassment must be more
                                             66
than isolated or sporadic. A hostile work environment occurs when “the workplace is
permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe
or pervasive to later the conditions of the victim’s employment and create an abusive
working environment.” Harris v. Forklift Sys. Inc., 510 U.S. 17, 21 (1993) (citations
omitted). A hostile work environment claim does not involve isolated incidents, but
ongoing and repeated conduct. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.
101, 115 (2002).
       This is where the class structure falls apart, as there is no common evidence
regarding the alleged harassment female drivers experienced. This is not a situation such
as that in Jenson in which the plaintiffs were working in the same environment and the
alleged harassing conduct repeatedly affected more than one individual. See Jenson, 824
F. Supp. at 880 (describing that many of the alleged instances of unwelcome sexual
harassment applied to all women including visual references posted around the workplace
and comments by male co-workers to groups of women). Here, the harassment primarily
took place one-on-one in a truck by a codriver against another codriver or by a lead driver
against a student driver. While some women experienced multiple offensive encounters,
most women reported only one instance of sexual harassment, as evidenced by plaintiffs’
summary exhibits. Of course, these women could have been subjected to other offensive
conduct that was not reported or that is outside of the class time period. Nonetheless,
the nature of the offensive conduct at issue is isolated and sporadic when viewed from
each plaintiff’s perspective, even if appears severe and pervasive when all of the
complaints are viewed together. Any commonality concerning CRST’s alleged response
(or lack of response) to each reported incident of harassment has no bearing on the
isolated nature of the harassing conduct.
       Considering that at Phase II, the conduct will have to be evaluated again (regarding
whether it is objectively and subjectively offensive), the class structure, even with regard
to one issue (the employer’s negligence), loses its efficiency. See Int’l Profit Assocs.,
                                            67
2007 WL 3120069 at *3 (“Therefore, a finding that employer had a pattern or practice
of tolerating sexual harassment in violation of Title VII does not necessarily establish that
an individual claimant was exposed to harassment or that the harassment an individual
suffered violates Title VII. It is thus unclear what effect a pattern or practice finding
should have on an individual claimant’s suit for damages.”). The allegedly offensive
actions, not the employer’s alleged policies, are what create difficulties in trying hostile
work environment claims as a class. See Elkins, 219 F.R.D. at 424 (“Given the variations
in the frequency and the severity of the behavior to which different female workers were
subjected, the Court must conclude that commonality is lacking.”).18
       In sum, I find that the hostile work environment class and certified issue do not
meet the predominance and superiority requirements under Rule 23(b)(3), nor the
commonality requirement under Rule 23(a). The hostile work environment class must
be decertified.

                                     IV.     CONCLUSION
       For the reasons stated herein:
       1.      Defendant’s motion (Doc. No. 171) for partial summary judgment
regarding the class retaliation claim is granted. The class claim of unlawful retaliation
is hereby dismissed.
       2.      Defendant’s motion (Doc. No. 172) for decertification of the Hostile Work
Environment class is granted and the Hostile Work Environment Class is hereby
decertified.


18
   In discussing Elkins in my previous order, I focused on the policies that plaintiffs were
subjected to rather than the conduct in concluding that plaintiffs’ claims were typical to the class.
See Doc. No. 85 at 39-40. When viewing plaintiffs’ claims in this new light, it appears that
plaintiffs would also have difficulties meeting the typicality requirement under Rule 23(a)
because the offensive conduct differed from plaintiff to plaintiff – even if CRST’s response
allegedly remained the same.

                                                 68
       3.     The plaintiffs may pursue their hostile work environment claims against
defendant on an individual basis. In addition, while I have granted summary judgment
as to the class claim of retaliation, this does not preclude the possibility that an individual
plaintiff might have a viable retaliation claim based on the specific facts and
circumstances of that plaintiff’s case.


       IT IS SO ORDERED.
       DATED this 15th day of January, 2019.




                                           ________________________________
                                           Leonard T. Strand, Chief Judge




                                              69
